Exhibit 10.1

 

SHAREHOLDERS’ AGREEMENT 



 

 

By and Among

 

I-AM CAPITAL ACQUISITION COMPANY

 

And

 

FW METIS LIMITED

 

And

 

MITESH R GOWANI

 

And

 

PROMOTERS

 

And

 

SMAAASH ENTERTAINMENT PRIVATE LIMITED

 



 

 

 

SHAREHOLDERS’ AGREEMENT

 

This SHAREHOLDERS’ AGREEMENT is executed on this 3rd day of May, 2018 at New
Delhi;

 

By and Amongst

 

I-AM Capital Acquisition Company, a company incorporated in the United States of
America and having its registered office at 1345 Avenue of the Americas, 11th
Floor, New York, NY 10105 (hereinafter referred to as the “Investor”, which
expression shall, unless it be repugnant to the context or meaning thereof, be
deemed to mean and include its successors and assigns) of the First Part;

 

And

 

FW Metis Limited, a company incorporated in Mauritius and having its registered
office at IFS Court, Twenty Eight, Cybercity, Ebene, Mauritius (hereinafter
referred to as “Metis”, which expression shall, unless it be repugnant to the
context or meaning thereof, be deemed to mean and include its successors and
assigns) of the Second Part;

 

And

 

Mitesh R Gowani, a Indian citizen, presently residing at 511, Commerce House,
140, N.M. Road, Fort, Mumbai 400 023, Maharashtra, India (hereinafter referred
to as “MRG”, which expression shall, unless it be repugnant or contrary to the
context thereof, mean and include his heirs, legal representatives, successors
and permitted assigns) of the Third Part;

 

And

 

The Persons listed in SCHEDULE 1 (hereinafter referred to collectively, as the
“Promoters” and individually, as a “Promoter”, which expression shall, unless it
be repugnant or contrary to the context thereof, mean and include each of their
respective heirs and successors-in-interest, as the case may be) of the Fourth
Part;

 

And

 

Smaaash Entertainment Private Limited, a private limited company incorporated
under the laws of India, having its office at 1st Floor, Ambience Mall, Plot no.
2, Phase II, Nelson Mandela Marg, Delhi-110070, India (hereinafter referred to
as the “Company”, which expression shall, unless it be repugnant to the context
or meaning thereof, be deemed to mean and include its successors) of the Fifth
Part.

 

The Company, the Investor, Metis, MRG and the Promoters shall hereinafter be
individually referred to as a “Party” and collectively referred to as the
“Parties”.

 

WHEREAS:

 

A.The Company is engaged in the Business (defined below).

 

B.As of the Effective Date (defined below), the shareholding pattern of the
Company is as specified in Part A of SCHEDULE 4 hereto.

 

2 

 

 



C.The Investor has agreed to make an investment in the Company on the terms and
subject to the conditions set out in the Share Subscription Agreement (defined
below) and this Agreement.

 

D.In furtherance to the Share Subscription Agreement, the Parties have
negotiated and agreed to execute this Agreement to record their agreement on the
governance, operation and management of the Company with respect to the Investor
and the Investor’s rights and obligations as a Shareholder (defined below) of
the Company and certain rights of Metis. MRG is executing this Agreement as a
confirming party.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
sufficiency of which is acknowledged by the Parties, the Parties hereby agree as
follows:

 

1.DEFINITIONS AND INTERPRETATION

 

1.1Definitions:

 

In this Agreement, the following words and expressions shall, except where the
context otherwise requires, have the following meanings respectively:

 

“Act” means the (Indian) Companies Act, 1956, as substituted by the provisions
of the (Indian) Companies Act, 2013 to the extent notified as having become
effective and any amendment thereto and, wherever applicable, the rules framed
thereunder and any subsequent amendment or re-enactment thereof for the time
being in force;

 

“Affiliate” of a Person (the “Subject Person”) means, (a) in the case of any
Subject Person other than a natural person, (i) any other Person that, either
directly or indirectly through one or more intermediate Persons and whether
alone or in combination with one or more other Persons, Controls, is Controlled
by or is under common Control with the Subject Person, and (ii) where the
Subject Person is the Investor, the term Affiliate, shall be deemed to include
any fund, collective investment scheme, trust, partnership (including any
co-investment partnership), special purpose or other vehicle or any subsidiary
or Affiliate (in accordance with (a) above) of any of the foregoing, which is
managed and/or advised by the Investor’s group or the Investor’s investment
manager and/or investment advisor and any sub-advisor to such investment advisor
or an Affiliate (in accordance with (a) above) of the investment manager and/or
investment advisor and any sub-advisor to such investment advisor, or any other
fund under the management or advice of the Investor or any of its Affiliates (in
accordance with (a) above) or companies/entities under the same management as
the Investor; (b) in the case of any Subject Person that is a natural person,
(i) any other person that, either directly or indirectly through one or more
intermediate persons and whether alone or in combination with one or more other
persons, is Controlled by the Subject Person, or (ii) any other person who is a
Relative of such Subject Person;

 

“Agreement” means this Shareholders’ Agreement and shall include any schedules,
annexures, or exhibits that may be annexed to this Agreement now or at a later
date and any amendments made to this Agreement in accordance with the terms of
this Agreement;

 

3 

 

 



“AHA Holdings” means AHA Holdings Private Limited, a company incorporated under
the Companies Act, 1956 and having its registered office at 161, Starcity
Cinema, 2nd Floor, Manmala Tank Road, Mahim West, Mumbai – 400016, India;

 

“Applicable Law(s)” means any statute, law, regulation, ordinance, rule,
judgment, notification, order, decree, bye-law, permits, licenses, approvals,
consents, authorisations, government approvals, directive, guideline,
requirement or other governmental restriction, or any similar form of decision
of, or determination by, or any interpretation, policy or administration, having
the force of law of any of the foregoing, by any Governmental Authority, whether
in effect as of the date of this Agreement or thereafter;

 

“Approved Auditor” means PricewaterhouseCoopers, Deloitte Haskins and Sells,
Ernst & Young and KPMG (or their Affiliates or associates as known in India) or
any other auditor as acceptable to the Investor and the Promoters;

 

“Articles of Association” or “Articles” means the articles of association of the
Company as modified to reflect the terms of this Agreement and the Share
Subscription Agreement;

 

“Assets” means all assets, properties, rights and interests of every kind,
nature, specie or description whatsoever, whether movable or immovable, tangible
or intangible including without limitation Intellectual Property Rights, owned,
leased and/or used by the Company and its present and/or future subsidiaries;

 

“BCCL” means Bennett Coleman and Company Limited, a public company having its
registered office at Times of India Building, N Road, Mumbai – 400001,
Maharashtra, India;

 

“Board of Directors” or “Board” means the board of directors of the Company, as
constituted from time to time;

 

“Business” means the business of the Company as described in SCHEDULE 2 to this
Agreement;

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in India, Mauritius, Dubai and New York;

 

“Business Plan” means the detailed business or operating plan for each Financial
Year and the annual budget of the Company for each Financial Year which includes
a detailed financial plan providing head wise details of projected income,
expenditure (including operating and capital expenditure) and earnings by the
Company, as approved by the Board in accordance with this Agreement;

 

“Buyback Notice” shall mean a written notice by the Company to the Investor to
buyback all or any of the SPAC Shares as provided in Clause 8.1(e);

 

4 

 

 



“Closing Date” shall have the same meaning ascribed to it in the Share
Subscription Agreement;

 

“Code” means the U.S. Internal Revenue Code of 1986;

 

“Competitor” means any Person engaged in a business or activity (on its own or
together with an Affiliate or associate of such Person, or through any
franchise, license or agreement or in any other manner whatsoever), or having
any interest in a business or activity, which is, identical to, similar to,
connected with or of the same nature as, the Business or is in competition with
the Business or any other business or activity being carried on by the Company
at the relevant point in time;

 

“Contract” shall have the same meaning as has been ascribed to it under the
Share Subscription Agreement;

 

“Control” (including the terms “Controlled” by or under common “Control” with),
as used with respect to any Person means the direct or indirect beneficial
ownership of or the right to vote in respect of, directly or indirectly, more
than 50% (fifty percent) of the voting shares or securities of a Person and/or
the power to control the majority of the composition of the board of directors
of a Person and/or the power to create or direct the management or otherwise or
any or all of the above;

 

“Convertible Instruments” means warrants, convertible preference shares,
convertible debentures, bonds, options or any other financial instruments issued
by the Company convertible into Equity Shares at a later date;

 

“Deed of Adherence” means the deed of adherence substantially in the form
attached hereto as SCHEDULE 3;

 

“Director” means a director appointed on the Board of Directors from time to
time in accordance with the provisions of this Agreement;

 

“Effective Date” means the date of execution of this Agreement;

 

“Eligible Employee” means the employees, officers and Directors of the Company
and its subsidiaries;

 

“Encumbrance” means (including, the terms “Encumber” and “Encumbered”) with
respect to any property or Asset, any mortgage, lien, pledge, hypothecation,
charge, interest, option, claim, prior interest, right of other Persons,
security interest, equitable interest, encumbrance, title retention agreement,
voting trust agreement, commitment, restriction or limitation of any nature
whatsoever, including restriction on use, voting, non-disposal undertaking,
rights of pre-emption, receipt of income or exercise of any other attribute of
ownership or any other adverse claim of any kind in respect of such property or
Asset (excluding any of the above restrictions created pursuant to this
Agreement or the Articles);

 

“Equity Shares” means equity shares of the Company having face value of INR 10
(Rupees Ten only) each;

 

5 

 

 



“ESOP” means a bonafide employee stock option plan adopted by the Company for
the issue of options/shares to any Eligible Employee, consisting of 1,01,06,798
Equity Shares (out of which no options have been granted as of the Effective
Date);

 

“Event of Default” means:



(i)fraud, gross negligence, wilful misconduct committed by the Promoters, or the
finding of any audit or investigation which reveals that the affairs of the
Company have been conducted in a fraudulent manner;



(ii)a petition for bankruptcy has been filed by a creditor for default in making
any payments due by the Company and such petition has not been dismissed, stayed
or if admitted, not vacated within 6 (six) months of such petition being filed;

 

“Fair Market Value” means the fair market value of the Securities of the Company
as computed in accordance with Clause 9.2 of this Agreement;

 

“Final Deadline Date” means the date of expiry of 6 (six) months from the
Investor Exit Date;

 

“Financial Year” means the financial year of the Company, which begins on April
1st of a calendar year and ends on March 31st of the next calendar year;

 

“Financial Statements” includes a balance sheet, income statement, a statement
of cash flows prepared in accordance with IFRS and shall be accompanied by such
other documents as may be required under Applicable Law;

 

“Fully Diluted Basis” means that the total of Securities (after giving effect to
any anti-dilution/valuation protection provisions) on an “as if converted”
basis, shall be included for the purposes of such calculation;

 

“Governmental Authority” shall mean any international, national or federal
governmental authority, city, provisional or statutory authority, regulatory
authority, government department, agency, commission, board, rule or regulation
making entity/authority having or purporting to have jurisdiction over any
Party, or other subdivision thereof or any municipality, district or other
subdivision thereof to the extent that the rules, regulations, standards,
requirements, procedures or orders of such authority, body or organisation have
the force of any Applicable Law or any court or tribunal having jurisdiction;

 

“Group Companies” means a company which is a wholly owned subsidiary of one or
more of AHA Holdings, Mr. Shripal Morakhia, Mrs. Kalpana Morakhia and their
Immediate Family Members;

 

“IFRS” means the international financial reporting standards;

 

“Immediate Family Members” for each individual, means his/her spouse and his/her
natural and adopted children;

 

“Indebtedness” means with respect to any Person, all indebtedness of such Person
(whether present, future or contingent) and includes without limitation (a) all
obligations of such Person for borrowed money or with respect to advances of any
kind, whether or not evidenced by a Contract; (b) all obligations of such Person
for the deferred purchase price of property, goods or services; (c) all
indebtedness of others secured by (or for which the holder of such indebtedness
has an existing right, contingent or otherwise, to be secured by) any
Encumbrance on property of such Person; (d) all guarantees by such Person;

 

6 

 

 



“Intellectual Property Rights” means and includes collectively or individually,
the following worldwide rights relating to intangible property, whether or not
filed, perfected, registered or recorded and whether now or hereafter existing,
filed, issued or acquired: (a) rights in trademarks, trademark registrations,
and applications therefor, trade names, service marks, service names, logos, or
trade dress; (b) rights relating to the protection of confidential information;
(c) internet domain names, Internet and World Wide Web (WWW) URLs or addresses;
and (d) all other intellectual, information or proprietary rights anywhere in
the world including rights of privacy and publicity, rights to publish
information and content in any media;

 

“Investment Amount” shall have the meaning ascribed to it in the Share
Subscription Agreement;

 

“Investor Exit Date” means March 31, 2022;

 

“Investor Exit Price” means a price per SPAC Share, which for all of the SPAC
Shares aggregates to the higher of (a) the sum of (i) the Investment Amount; and
(ii) an amount equal to an IRR of 20% (twenty percent) on the Investment Amount;
and (b) the Fair Market Value of the SPAC Shares;

 

“IRR” means the annual rate of return which, when used as a discount rate for a
series of cash flows (including dividends paid by the Company), gives a net
present value of zero;

 

“Key Employees” mean Mr. Shripal Morakhia, chief executive officer, chief
financial officer, chief operations officer, chief technical officer or any
other ‘CXO’ level employees/department/designated business heads, any key
managerial personnel or any other employee whose total annual remuneration is
over INR 50,00,000 (Rupees Fifty Lakhs only) (inclusive of all perquisites,
allowances and withholdings);

 

“Liquidation Event” means, in relation to the Company, winding up, liquidation,
reconstruction, consolidation, reorganization, amalgamation, merger, sale of
assets or business of the Company;

 

“Memorandum” means the memorandum of association of the Company as amended from
time to time;

 

“Metis Exit Date” means June 30, 2019;

 

“Metis SHA” means the subscription and shareholders’ agreement dated April 30,
2014 entered into between Metis, Promoter, Company and certain other Persons;

 

“Non-Transferring Shareholder(s)” (a) in case of any Promoter proposing to
Transfer any Promoter Shares under Clause 4.2(a), shall mean the Investor, and
(b) in case of the Investor proposing to Transfer SPAC Shares, shall mean only
the Promoters;

 

7 

 

 



“Person” means any natural person, limited or unlimited liability company,
corporation, partnership (whether limited or unlimited), proprietorship, Hindu
undivided family, trust, union, association, government or any agency or
political subdivision thereof or any other entity that may be treated as a
person under Applicable Law;

 

“Promoter Sale Shares” means the number of Promoter Shares proposed to be
Transferred by the Promoters under Clause 4.3;

 

“Promoter Shares” shall mean Equity Shares, Convertible Instruments and other
Securities held by the Promoters from time to time;

 

“QIPO” means a public offering, listing of the Equity Shares of the Company and
their admission to trading on Bombay Stock Exchange, National Stock Exchange,
New York Stock Exchange, NASDAQ, or any other recognised stock exchange;

 

“Qualified Investors” shall mean a collective reference to the qualified
investors (as defined under Part B of the Articles), the qualified investors II
(as defined under Part C of the Articles) and the qualified investors III (as
defined under Part D of the Articles);

 

“Related Party” shall have the meaning as defined under the Act;

 

“Relative” shall have the meaning as defined under the Act;

 

“Reserved Matters” mean the list of matters which require the consent of the
Investor as set out in SCHEDULE 7;

 

“Restricted Person” means (a) Competitor; and (b) any Person that (i) has been
convicted of a criminal offence or an economic offence where the punishment is
not less than imprisonment of 6 (Six) months; and (ii) is the resident of North
Korea, Iraq, Cuba, Iran, Myanmar, Libya or Sudan or Persons that are the target
of U.S. economic sanctions administered by the U.S. Treasury Department Oficce
of Foreign Assets Control;

 

“SEBI” means the Securities and Exchange Board of India;

 

“Securities” means any and all classes and series of shares, Equity Shares,
options, warrants, preference shares, convertible securities of all kinds,
debentures or any other arrangement relating to the Company’s share capital;

 

“Share Subscription Agreement” means the share subscription agreement of even
date executed between the Investor, the Promoters and the Company hereto for the
subscription of the Subscription Shares by the Investor and shall include any
schedules, annexures, or exhibits that may be annexed to Share Subscription
Agreement now or at a later date and any amendments made to Share Subscription
Agreement by all the parties thereto in writing;

 

“Shareholders” means the holders of Securities in the Company (which are Equity
Shares or convertible into Equity Shares);

 

8 

 

 



“SPAC Issue Price” means INR 41.56 (Rupees forty one and fifty six paise only);

 

“SPAC Shares” means collective reference to the Equity Shares held by the
Investor and includes any other Securities of the Company held from time to time
by the Investor;

 

“SRT” means Mr. Sachin Ramesh Tendulkar;

 

“Subscription Shares” shall have the meaning ascribed to it in the Share
Subscription Agreement;

 

“Transaction Documents” means this Agreement, the Share Subscription Agreement,
Restated Articles (as defined in the Share Subscription Agreement) and any other
agreement required to be executed and/or delivered pursuant to this Agreement
and in respect of the transactions contemplated in this Agreement and the Share
Subscription Agreement;

 

“Transfer” includes:

 

(i)any (direct or indirect) transfer or other disposition of the Securities or
voting interests or any interest therein, including, without limitation, by
operation of law by court order, by judicial process, or by foreclosure, levy or
attachment;

 

(ii)any (direct or indirect) sale, assignment, gift, donation, redemption,
conversion or other disposition of such Securities or any interest therein,
pursuant to an agreement, arrangement, instrument or understanding by which
legal title to or beneficial ownership of such Securities or any interest
therein passes from one Person to another Person or to the same Person in a
different legal capacity, whether or not for value;

 

(iii)the granting of or extending any Encumbrance in such Securities or any
interest therein.

 

but excludes any transmission of Securities pursuant to the Act;

 

“Transferring Shareholder” shall mean the Promoter proposing to make a Transfer
of Shares under Clause 4.2 or the Investor, as the case may be;

 

1.2In addition to the terms defined in Clause 1.1, any other terms that are
capitalised but not specifically defined hereunder shall have the same meaning
as assigned to such term in the respective Clauses in this Agreement.

 

1.3Interpretation

 

(a)Heading and bold typeface are only for convenience and shall be ignored for
the purpose of interpretation.

 

9 

 

 



(b)Unless the context of this Agreement otherwise requires:

 

(i)words of any gender are deemed to include the other gender;

 

(ii)words using the singular or plural also include the plural or singular
respectively;

 

(iii)the terms “hereof”, “herein”, “hereby”, “hereto” and derivative or similar
words refer to this entire Agreement or specified Clauses of this Agreement, as
the case may be;

 

(iv)the term “Clause” refers to the specified Clause of this Agreement and
paragraph refers to the specified paragraph of the Schedules to this Agreement;

 

(v)reference to any statute or statutory provision shall include (a) any
subordinate legislation, rules and regulations framed thereunder from time to
time; and (b) such statute or provision as may be amended, modified, repealed,
re-enacted or consolidated;

 

(vi)reference to the term ‘pro-rata’ means on the basis of the proportionate
shareholding of a Shareholder on a Fully Diluted Basis unless otherwise
indicated in this Agreement;

 

(vii)reference to the word “include” shall be construed without limitation;

 

(viii)the Recitals and Schedules annexed hereto shall constitute an integral
part of this Agreement;

 

(ix)time is of the essence in the performance of the Parties’ respective
obligations. If any time period specified herein is extended, such extended time
shall also be of the essence;

 

(x)time taken for procuring regulatory approvals to consummate any transactions
contemplated in this Agreement shall be excluded from the calculation of time
periods stated in this Agreement;

 

(xi)words and expressions used under this Agreement, but not specifically
defined in Clause 1.1 shall have the same meaning as assigned to them in the
specific clause/ sub clause/ paragraph;

 

(xii)words and expressions used herein, but not defined shall have the same
meaning respectively assigned to them in the Act in so far as the context so
admits;

 

(xiii)the shareholding of the Investor’s Affiliates shall be taken into account
to determine the shareholding percentage of the Investor in the Company on a
Fully Diluted Basis;

 

(xiv)the term “as if converted” basis with respect to an instrument, option or
Security refers to a calculation assuming as if such instrument, option or
Security has been issued and converted/exercised/exchanged into Equity Shares in
accordance with the prevailing terms; and

 

10 

 

 



(xv)capitalised terms used and not defined herein shall have the meaning set
forth in the Share Subscription Agreement.

 

2.CAPITAL STRUCTURE

 

2.1Shareholding Pattern

 

The shareholding pattern of the Company on a Fully Diluted Basis immediately
preceding the Closing Date is, and the shareholding pattern of the Company as on
the Closing Date on a Fully Diluted Basis shall be as set out in Part A and Part
B of SCHEDULE 4 to this Agreement respectively.

 

2.2Use of Proceeds

 

The Company agrees and undertakes that it shall and the Promoters jointly and
severally undertake that they shall, exercise all rights and powers available to
them to procure that the Company shall utilise the proceeds of the Investment
Amount solely for the purposes identified in the Share Subscription Agreement.

 

Other than as specifically set out above, the Company shall be prohibited from
using the proceeds of the Investment Amount without the prior written consent of
the Investor.

 

3.FURTHER ISSUE OF SHARES

 

3.1Issue of Further Shares

 

Subject to the terms of this Agreement (including without limitation the
provisions of Clause 5.15 (Reserved Matters)), the Board may, from time to time,
determine the additional capital contributions of the Company from existing
Shareholders or from third parties (other than a Restricted Person), which shall
be in the nature of Equity Shares, preference shares or any other Security. The
terms of such issue, including the valuation in respect of any fresh issue of
Securities, shall be as determined by the Board subject to Clause 5.15 (Reserved
Matters) (“New Securities”). Nothing in this Clause 3.1 shall apply to (i)
issuance of Equity Shares in accordance with the ESOP plan, and/or (ii) issuance
of Equity Shares upon conversion of the Convertible Instruments in accordance
with the terms set out in the Articles, and/or (iii) issuance of Securities
pursuant to the QIPO; and/or (iv) issuance of additional Equity Shares in order
to give effect to the provisions of Clause 3.7 (Valuation Protection); and/or
(v) issuance of bonus Shares.

 

3.2Issuances

 

(a)In the event the Board approves any fresh capital contributions in accordance
with Clause 3.1 (“New Investment”), the Investor shall have the right (but not
the obligation) to subscribe (simultaneous with the investment by the proposed
subscriber in the New Investment) to such number of the New Securities, in order
to maintain its shareholding in the Company on a Fully Diluted Basis, (i) at the
same price; and (ii) on terms and conditions no less favourable than as offered
by the Company to such proposed subscriber; to such number of New Securities
required to maintain its shareholding on a Fully Diluted Basis (as of
immediately prior to the New Investment) immediately following the New
Investment (“Entitlement”), subject to the valuation protection of the Investor
contained in Clause 3.7 and Applicable Law.

 

11 

 

 



(b)The Company shall give the Investor a written notice (the “Offer Notice”) of
its intention, describing the New Securities proposed to be so issued, the name,
identity and beneficial ownership of the proposed subscriber of such New
Securities, the price per New Security, nature of the instrument, total quantum
of such proposed investment and the general terms upon which the Company
proposes to issue such New Securities.

 

(c)Upon receipt of such Offer Notice, the Investor shall have the right to
purchase from or subscribe to its Entitlement of such New Securities of the
Company (whether in full or in part), on the same terms and conditions as
offered by the Company to the proposed subscriber and at such rate per New
Security offered to such proposed subscriber.

 

(d)The Investor shall have 30 (thirty) days from delivery of the Offer Notice
(“Notice Acceptance Period”) to agree to purchase all or any part of its
Entitlement to such New Securities, by giving a written notice to the Company
setting forth the number of New Securities that it wishes to purchase.

 

(e)If the Investor so elects to purchase or subscribe to its Entitlement to the
New Securities, whether in full or in part, such New Securities shall be sold or
issued to the Investor in accordance with its election.

 

(f)If any of the other Shareholders (other than the Investor) fail to exercise
in full or expressly waives its entitlement rights as set out in the Articles,
such Shareholder’s Entitlement to the New Securities or the concerned portion
thereof not exercised by such Shareholder shall automatically devolve upon the
Investor who shall be entitled to also accept and exercise such devolved
entitlement in terms of this Clause 3.2 along with its original Entitlement. If
the Investor chooses not to subscribe to any or all of the New Securities, the
Company shall be entitled to issue and allot such New Securities to the proposed
subscriber.

 

(g)The Company shall have 60 (sixty) days from the expiry of the Notice
Acceptance Period to issue the unsubscribed portion of the New Securities to the
proposed subscriber specified in the Offer Notice, at a price and upon general
terms no more favorable to such proposed subscriber thereof than specified in
the Offer Notice. Upon such issuance, subject to the provisions of Clause 3.7
(Valuation Protection) below, the shareholding of the Investor shall stand
diluted accordingly.

 

(h)If the Company has not issued the New Securities within the said 60 (sixty)
day period, the Company shall not thereafter issue any New Securities without
first offering such New Securities to the Investor in the manner and as per the
procedure provided in this Clause 3.2.

 

12 

 

 



3.3The Promoters shall, jointly and severally, cause all of the actions to be
taken in accordance with this Clause 3 to ensure strict compliance herewith.

 

3.4Any issuance of Securities by the Company in violation of the provisions of
this Clause 3 shall be invalid and void ab initio.

 

3.5Notwithstanding anything to the contrary contained elsewhere, the Investor
shall be entitled to subscribe to any fresh issue by itself or through its
Affiliates.

 

3.6The right of the Investor to subscribe to any Securities shall extend to such
other alternative instrument as may be issued in the event of any restriction
under Applicable Law barring the Investor from subscribing to the Securities so
offered as part of the New Investment.

 

3.7Valuation Protection

 

If at any time after the Closing Date, the Company issues to any Person any New
Securities or undertakes any action, including effecting any changes in the
capital structure of the Company, at a price per Security that is lower than the
SPAC Issue Price, then the Investor shall be entitled to broad based weighted
average anti-dilution protection in accordance with SCHEDULE 6 hereto. In such
an event, the Company and the Promoters shall be bound to co-operate with the
Investor to ensure that the Company forthwith takes all necessary steps, subject
to Applicable Law, to issue additional Equity Shares to the Investor or its
Affiliates (whereby such holders or its Affiliates (as the case may be) are not
required to pay any additional amounts for the issuance of the additional Equity
Shares or if so required under Applicable Law, pay the lowest price required to
be paid under Applicable Law) in accordance with the formula provided in
SCHEDULE 6 or the Promoters shall transfer Equity Shares to the Investor at the
lowest price permissible under Applicable Law, in accordance with the formula
provided in SCHEDULE 6. Nothing in this Clause 3.7 shall apply to (i) issuance
of Equity Shares in accordance with the ESOP plan, and/or (ii) issuance of
Equity Shares upon conversion of Convertible Instruments in accordance with the
terms set out in the Articles, and/or (iii) issuance of Securities pursuant to
the QIPO; and/or (iv) issuance of bonus Shares.

 

4.RESTRICTIONS ON TRANSFERABILITY OF SHARES

 

4.1Transfer Restrictions

 

(a)Transfer by the Investor

 

Subject to Clause 4.1(e) (Execution of a Deed of Adherence), the Investor is
entitled to freely Transfer all or any of the SPAC Shares at any time in the
following manner:

 

(i)to any of its Affiliates without any restriction;

 

13 

 

 



(ii)till such date as Metis holds the minimum shareholding prescribed under
Clause 22 of the Metis SHA (“Metis Fall Away Date”), to any Person who is not a
Restricted Person, together with any or all of the rights of the Investor,
subject to the rights of the Promoters in Clause 4.2 (Right of First Offer)
below; and

 

(iii)after the Metis Fall Away Date or upon the occurrence of an Event of
Default (whichever is earlier), to any Person, including a Restricted Person but
other than a Person who has been convicted of a criminal or an economic offence
where the punishment is not less than imprisonment of 6 (six) months, without
any restriction whatsoever or any obligation to make an offer to the Promoters,
together with any or all of the rights of the Investor. It is hereby clarified
that without prejudice to the generality of the foregoing, any Transfer of the
SPAC Shares by the Investor after the Metis Fall Away Date or an Event of
Default shall not be subject to restrictions under Clause 4.1(e) (Execution of a
Deed of Adherence) and Clause 4.2 (Right of First Offer),

 

(aa)Nothwithstanding anything contained in Clause 8.3.3 of the Metis SHA, in
case of an Event of Default, Metis shall have the right to freely Transfer its
securities to any Person including a Restricted Person but other than a Person
who has been convicted of a criminal or an economic offence where the punishment
is not less than imprisonment of 6 (six) months, without any restriction
whatsoever or any obligation including the obligation to (A) to make an offer to
the Promoters under Clause 8.4.1 of the Metis SHA; or (B) require the transferee
to execute a deed of adherence, together with any or all of the rights of Metis
under this Agreement, Metis SHA and the Articles.

 

(b)Transfer by Promoters

 

The Promoters shall not Transfer any Promoter Shares to any Person, in any
manner whatsoever, without the prior approval of the Investor and the Promoter
Shares shall stand locked-in till such time as the Investor holds any Shares in
the Company subject to Clause 13 of this Agreement; provided however that each
of the Promoters shall be entitled to Transfer their shareholding in the Company
to 1 (one) or more of the Group Companies or Immediate Family Members
(“Permitted Promoter Transferees”); subject to Clause 4.1(e) (Execution of a
Deed of Adherence). In the event the Investor provides such approval in
accordance with this Clause 4.1(b), then the Promoters shall be entitled to
Transfer the Promoter Shares subject to the provisions of Clause 4.1(e)
(Execution of a Deed of Adherence), Clause 4.1(f) (Transfer to Restricted
Person), Clause 4.2 (Right of First Offer) and Clause 4.3 (Tag Along Right)
below. It is clarified that the transferees of Shares Transferred by the
Promoters shall be bound by all obligations of the Promoters under this
Agreement. For the avoidance of doubt, it is hereby clarified that any Transfer
of the Promoter Shares or issuance of shares by the Company to give effect to
any (i) full rachet adjustement under Clause 8.1. of the Metis SHA; (ii) broad
based weighted average adjustement under Clause 3.7 (Valuation Protection) of
this Agreement; or (iii) drag along right of the Investor and Metis under this
Agreement, the Metis SHA and the Articles, shall not be subject to any (i)
transfer restrictions on the Promoter Shares under this Agreement, Metis SHA and
the Articles, (ii) pre-emptive right to subscribe to securities and veto right
of the Investor and/or Metis under this Agreement and/or the Metis SHA and the
Articles.

 



14 

 



 

(c)Covenants by Mr. Shripal Morakhia and AHA Holdings

 

Notwithstanding anything to the contrary in this Agreement, Mr. Shripal Morakhia
hereby expressly agrees that:

 

(i)Mr. Shripal Morakhia shall not, and Mr. Shripal Morakhia shall ensure that
his Immediate Family Members shall not, Transfer any ownership interests in AHA
Holdings or any of the Group Companies that hold any of the Securities to any
Person other than Permitted Promoter Transferees, without the prior approval of
the Investor;

 

(ii)he shall ensure that neither AHA Holdings nor any of the Group Companies
that hold any of the Securities, issue any securities to any Person other than
the Permitted Promoter Transferees, without the prior approval of the Investor;

 

(iii)he shall ensure that he (together with the Permitted Promoter Transferees)
shall at all points of time during the term of this Agreement, continue to own,
legally and beneficially, all the ownership interests of AHA Holdings and the
Group Companies that hold any of the Securities of the Company, free and clear
from all Encumbrances and shall continue to have total control over and exercise
all voting rights over AHA Holdings and each of the Group Companies that hold
any of the Securities of the Company;

 

(iv)the Promoters shall ensure that each Permitted Promoter Transferee executes
a Deed of Adherence acceptable to the Investor, simultaneously with becoming a
shareholder of AHA Holdings.

 

(d)Transfer in violation of this Agreement

 

Any Transfer of Securities which is not in compliance with the provisions of
this Clause 4 shall be void ab initio and the Company shall not:

 

(i)record or register any Transfer of Securities in violation of this Clause 4;
and

 

(ii)treat the Person to whom the Securities have been Transferred in violation
of this Clause 4 as the owner of Securities of the Company or accord any rights
to vote or pay dividend or otherwise to such Person, to which he may otherwise
be entitled to, as the owner of the Securities.

 

15 

 

 



(e)Execution of Deed of Adherence

 

Subject to the provisions of this Agreement, all Transfers by the Shareholders
will be subject to the transferee entering into a Deed of Adherence. Upon
execution of the Deed of Adherence, the Parties agree that this Agreement shall
stand automatically novated to the extent of making the transferee a party to
this Agreement. Provided that, any Transfer by the Investor to a transferee,
after the Metis Fall Away Date or upon the occurrence of an Event of Default or
at any time thereafter, will not require such transferee to enter into a Deed of
Adherence.

 

(f)Transfer to Restriced Person

 

Notwithstanding the terms of this Clause 4 or any other provision of this
Agreement or the Articles, no Shareholder (except (i) the Investor who is bound
only to the extent provided in Clause 4.1(a) and (ii) Metis who is bound only to
the extent provided in Clause 8.3 of the Metis SHA ) shall be entitled to
Transfer (whether in the form of gift, sale or otherwise) or Encumber or
otherwise dispose of any Securities held by them or any interest in such
Securities (including any form of options, warrants, derivatives or arrangements
relating to such Securities), to a Restricted Person.

 

(g)The Company and the Promoters shall ensure that the provisions of this Clause
4 shall be honored to the fullest extent permissible under Applicable Law and
shall ensure that the terms of this Clause 4 are expressly stated in the
Articles.

 

4.2Right of First Offer

 

(a)If any Promoter Shares are sought to be Transferred, or if the Investor seeks
to Transfer any Securities held by it (such Shares sought to be Transferred,
referred to as “ROFO Shares”), then the Transferring Shareholder shall provide
to the Non-Transferring Shareholder(s) the right of first offer with respect to
the Securities that are proposed to be Transferred by the Transferring
Shareholder.

 

(b)The Transferring Shareholder shall provide a written notice to the
Non-Transferring Shareholder(s) of its intention to Transfer the ROFO Shares
(“ROFO Sale Notice”).

 

(c)The Non-Transferring Shareholder(s) shall provide a written notice to the
Transferring Shareholder within 30 (thirty) days of its receipt of the ROFO Sale
Notice (“ROFO Exercise Period”) setting out (“ROFO Exercise Notice”):

 

(i)its intention to purchase all but not less than all of the ROFO Shares;



(ii)the price that the Non-Transferring Shareholder is willing to pay for the
ROFO Shares.

 

Once issued, a ROFO Exercise Notice shall be irrevocable and shall constitute a
binding offer by the Non-Transferring Shareholder(s) to purchase the ROFO Shares
as per the terms set out in the ROFO Exercise Notice.

 

(d)Within 10 (ten) days from the date of receipt of the ROFO Exercise Notice
(“ROFO Acceptance Period”), and in the event that the terms set out under the
ROFO Exercise Notice are acceptable to it, the Transferring Shareholder shall
confirm its acceptance to the ROFO Exercise Notice to the Non-Transferring
Shareholder by way of issue of an acceptance notice (“ROFO Acceptance Notice”).
The Transferring Shareholder and the Non-Transferring Shareholder shall, within
30 (thirty) days from the date of the ROFO Acceptance Notice, consummate the
Transfer of the ROFO Shares on the terms and conditions set out in the ROFO
Exercise Notice.

 

16 

 

 



(e)If, within the ROFO Exercise Period, the Non-Transferring Shareholder(s) have
communicated that it does not wish to exercise the right under this Clause 4.2
or has failed to respond to the ROFO Sale Notice, then the Transferring
Shareholder shall have the right to Transfer the ROFO Shares to a third party
(other than a Restricted Person) within 90 (ninety) days from the end of the
ROFO Exercise Period; provided the terms and price of such sale is commercially
superior to those offered by the Non-Transferring Shareholder under the ROFO
Exercise Notice.

 

(f)In the event a Transfer of the ROFO Shares has not been compeleted within the
said 90 (ninety) day period, then any Transfer of the ROFO Shares shall again be
subject to the provisions of this Clause 4.2.

 

(g)However, if the Non-Transferring Shareholder, being the Investor, has
communicated that it wishes to exercise its Tag Right, then the Transferring
Shareholder and the Non-Transferring Shareholder(s) shall follow the process set
out in Clause 4.3 below.

 

(h)It is hereby clarified that nothing in this Clause shall be deemed to grant
an inter-se right of first offer between the Shareholders of the Company, other
than the Promoter, in the event of Transfer of Shares by any of them.

 

4.3Tag Along Right

 

(a)In case any or all Promoters, individually or collectively, propose to
Transfer any Shares held by them in the Company, then the Investor shall, in
addition to its right under Clause 4.2, be entitled to exercise its Tag Right
(as defined below), along with Metis and the other Shareholders of the Company
(“Tag Shareholders”). All references to “Transferring Shareholder” in this
Clause 4.3 mean a reference to such Promoter(s) who propose to Transfer the
Promoter Sale Shares.

 

(b)The Transferring Shareholder shall provide a written notice to the Tag
Shareholders setting out the price at which the Promoter Sale Shares are
proposed to be sold to the third party purchaser (“Third Party Transferee”) and
other terms and conditions of such sale to the Third Party Transferee (“Tag
Offer Notice”).

 

17 

 

 



(c)The Tag Shareholders shall be entitled to issue a written notice to the
Transferring Shareholder(s) within 30 (thirty) days of the receipt of the Tag
Offer Notice to exercise their respective Tag Right. The Transferring
Shareholder shall ensure that the Third Party Transferee purchases from the Tag
Shareholders, the Tag Securities (as defined below) at the price and on terms
and conditions mentioned in the Tag Offer Notice (“Tag Right”) simultaneously
with the purchase of the Promoter Sale Shares. The “Tag Securities” shall mean
(i) where the Promoters propose to Transfer less than 10% (ten percent) of the
Promoter Shares in aggregate either in a single or a series of transactions, all
or any part of pro rata number of the Securities held by the relevant Tag
Shareholder on an “as if converted” basis; and (ii) where the Promoters propose
to Transfer equal to or more than 10% (ten percent) of the Promoter Shares in
aggregate either in a single or a series of transactions, all of the Securities
held by the relevant Tag Shareholder in the Company. To the extent that a Tag
Shareholder exercise its Tag Right in accordance with the terms and conditions
of this Clause 4.3, the number of Securities that the Transferring Shareholder
may sell as part of the total Securities in the Transfer to a Third Party
Transferee shall be correspondingly reduced.

 

(d)If all or any of the Tag Shareholders exercise their Tag Right, the Transfer
of the Promoter Sale Shares by the Transferring Shareholder to the Third Party
Transferee shall be conditional upon such Third Party Transferee acquiring the
Tag Securities simultaneously with the acquisition of the Promoter Sale Shares
in accordance with this Clause 4.3 (Tag Along Right), on the same terms and
conditions set forth in the Tag Offer Notice provided that: (a) the Tag
Shareholders shall not be required to give any representations and warranties
for such Transfer, except those relating to title and the legal standing of the
Tag Shareholders; and, (b) the Tag Shareholders shall be entitled to receive the
cash equivalent of any non-cash component of the consideration received by the
Transferring Shareholder.

 

4.4Notwithstanding anything to the contrary contained elsewhere, the Parties
agree that the Transfer restrictions in this Agreement and/or in the
constitutional documents of the Company shall not be capable of being avoided by
the holding of Securities indirectly through a company or other entity that can
itself be sold in order to dispose of an interest in Securities free of such
restrictions.

 

5.BOARD, MANAGEMENT AND RELATED MATTERS

 

5.1Appointment of Directors

 

Directors will be nominated by the Shareholders in the manner set out in the
Articles and shall be appointed in the manner prescribed under the Act and this
Agreement. Subject to Clause 5.2 (Number of Directors) below, the Board may also
appoint additional Directors from time to time, who will hold office until the
next annual general meeting of the Company.

 

5.2Number of Directors

 

(a)The Board shall comprise of a maximum of 10 (ten) Directors.

 

(b)Metis shall have the right to nominate 2 (two) Directors on the Board.

 

(c)The Investor shall, on and from the Closing Date, have the right to nominate
2 (two) Directors on the Board (“Investor Directors”).

 

18 

 

 



(d)The Promoters shall have the right to nominate 2 (two) Directors on the Board
(“Promoter Directors”), out of which 1 (one) Promoter Director shall at all
times be Mr. Shripal Morakhia and MRG shall have the right to nominate 1 (one)
Director on the Board.

 

(e)The directorship of a Promoter Director shall stand vacated from the Board at
the option of Metis and the Investor upon any of the following events:

 

(i)If such Promoter Director ceases to be in the employment of the Company; or

 

(ii)If such Promoter Director ceases to hold any Securities in the Company
(where such Promoter Director holds Securities in the Company); or

 

(iii)Upon the occurrence of an Event of Default arising from any act or omission
of such Promoter Director.

 

Mr. Shripal Morakhia shall not resign from full time employment of the Company
till such time as the Investor hold any Securities.

 

(f)The Board shall appoint and remove (as the case may be) by Notice to the
Company, 3 (three) individuals as independent directors to the Board of the
Company at the instance of and upon procuring the consent of the Promoters, the
Investor and Metis, provided however that the Parties agree that Mr. Vijayendar
Tulla shall continue to be on the Board of the Company as an independent
Director. Any person appointed as an independent Director pursuant to the
resignation/ termination of Mr. Vijayendar Tulla shall be appointed with the
consent of the Promoters, Investor and Metis.

 

(g)The Investor shall have the right to appoint 1 (one) observer to the Board at
all times. The Person appointed by the Investor as observer on the Board
pursuant to this Clause shall hereinafter be referred to as the “Investor
Observer”. The Investor Observer shall be entitled to attend all meetings of the
Board and all committees thereof, provided that the Investor Observer will not
be entitled to vote at any such meetings.

 

The Promoters agree, undertake and covenant that they shall not veto nor
otherwise obstruct the appointment of the Investor Observer in accordance with
this Clause 5.2(g). The Investor Observer will be entitled to receive all
documents, communication and information as received by a Director and will be
entitled to attend all meetings of the Board and its committee as an observer,
without exercising any voting rights.

 

(h)The removal and re-appointment of the Investor Director(s) and the Investor
Observer shall be subject to the prior written consent of the Investor.

 

19 

 

 



(i)Subject to the other provisions of this Clause 5.2, the Investor Directors
may be removed by the Investor by giving a written notice to the Company.
Subject to the other provisions of this Clause 5.2, the Investor shall be
entitled to nominate another Director in its place for appointment by giving
notice in writing to the Company. Any such removal shall take effect upon
receipt of such notice by the Company subject to approval of the Investor and
any appointment shall take effect from the date the nominee is appointed by a
resolution of the Board or the Shareholders, as the case may be.

 

5.3Qualification Shares and Rotation

 

The Investor Directors shall not be required to hold any qualification shares
and shall not be liable to retire by rotation.

 

5.4Quorum

 

(a)The mandatory quorum for the meetings of the Board, or of any committee of
the Board of Directors, shall be the presence, in person, of at least 2 (two)
Directors or alternate Directors (as the case may be) (or such higher number as
required under Applicable Law) throughout each meeting of the Board, provided
that no quorum shall be constituted unless at least 1 (one) Promoter Director
and 1 (one) Investor Director are present throughout each meeting of the Board.
Provided, however, that so long as the Investor Directors have not been
appointed to the Board, the presence of such Investor Directors shall not be
required to constitute quorum, and in such circumstances, the presence, in
person, of any 2 (two) Directors (which shall include 1 (one) Promoter Director)
shall be required throughout each meeting of the Board to constitute quorum.
Subject to Clause 5.4(b) below, if the Investor expressly in writing waives the
presence of the Investor Director(s) (or the alternate Director) at a meeting of
the Board, it shall be deemed that the Directors present at such meeting shall
constitute a valid quorum (subject to Applicable Law).

 

(b)In the event there is no valid quorum at a meeting of the Board or its
committee and such absence of valid quorum subsists for up to 30 (thirty)
minutes after the scheduled time of commencement of the meeting, that meeting
(“Initial Board Meeting”) will be re-scheduled to a day that falls at least 7
(seven) days after the Initial Board Meeting (“Subsequent Board Meeting”),
unless at least 1 (one) Investor Director consents to an earlier date in which
case the Subsequent Board Meeting shall take place on such earlier day. If there
is no valid quorum at such Subsequent Board Meeting and such absence of valid
quorum subsists for up to 30 (thirty) minutes after the scheduled time of
commencement of such Subsequent Board Meeting, then, the Directors present at
such Subsequent Board Meeting shall be deemed to constitute a valid quorum and
subject to Clause 5.4(c) below, the Board may proceed to discuss and decide on
the matters on the same agenda as the Initial Board Meeting and nothing other
than such agenda. Subject to Clause 5.4(c) below, any decisions so taken in the
Subsequent Board Meeting shall be binding.

 

(c)Notwithstanding anything contained in this Agreement, no resolution shall be
passed or modified or decision be taken in relation to a Reserved Matter in any
Board meeting, or in any adjourned meetings without the consent of the Investor.

 

20 

 

 



5.5Alternate Director and Casual Vacancy

 

In the event of any Investor Director(s) (“Original Director”) being likely to
be absent from India for a period of not less than 3 (three) months, the Board
may at a meeting or by a circular resolution appoint an alternate Director for
such Original Director. The Original Director in whose place such alternate
Director is to be appointed or the Investor shall designate the Person to be
appointed as an alternate Director to the Board.

 

In the event of a casual vacancy arising on account of the resignation of an
Investor Director(s) or the office of the Investor Director(s) becoming vacant
for any reason, the Investor shall be entitled to designate a Director to fill
the vacancy.

 

5.6Chairman

 

Unless otherwise agreed by a simple majority of the Directors in attendance at
any duly convened meeting of the Board, one of the Promoter Directors shall be
the chairman of the Board. The chairman shall not have a casting vote.

 

5.7Meetings of the Board

 

(a)The Board shall meet at least once in every calendar quarter during regular
business hours on Business Days and at least 4 (four) such meetings shall be
held in every year.

 

(b)Subject to Applicable Law, the Directors or members of any committee of the
Board of Directors may participate in meetings of the Board or committee of the
Board through video or telephonic conference.

 

5.8Notice of Meeting

 

(a)At least 7 (seven) days’ clear written notice shall be given for any meeting
of the Board, whether in India or outside India. In the case of an Investor
Director(s) residing outside India, notice of such meeting shall be sent to him
either by registered air mail or by electronic mail or by facsimile
transmission. In case of an alternate Director, notice shall be sent to the
alternate Director as well as the Original Director. A meeting of the Board may
be called by shorter notice with the written consent of the majority of the
Directors including at all times, an Investor Director.

 

(b)Every such notice convening a Board meeting shall have a schedule containing
the agenda for the Board meeting identifying in sufficient detail, each business
to be transacted at the Board meeting together with all relevant supporting
documents in relation thereto and the conference details to enable any Investor
Director(s)/alternate Director to participate in such meeting by video/
telephone conference. No matter which has not been detailed in the agenda, shall
be transacted at any meeting of the Board, provided however that with the
written consent of the majority of the Directors including at all times, the
consent of the Investor or at least 1 (one) Investor Director, a matter not
included in the agenda may be transacted at the meeting, subject to Clause 5.15
(Reserved Matters).

 

21 

 

 



5.9Circular Resolution

 

(a)Subject to relevant provisions of the Act, a written resolution (circulated
in draft form, along with all the relevant supporting documents) signed (either
in favour of or against the resolution) by the majority of the Directors
(whether in India or abroad) entitled to vote thereon shall be as valid and
effectual as a resolution duly passed at a meeting of the Board and may consist
of several documents in the like form each signed by one or more Directors.

 

(b)Notwithstanding anything contained in Clause 5.9(a) above, no Reserved Matter
shall be resolved by circular resolution without the consent of the Investor.

 

5.10Day to Day Management

 

Subject to the provisions of Clause 5.11 (Decision making by the Board) and 5.15
(Reserved Matters) below and except as may be otherwise determined by the Board
with approval of the Investor:

 

(a)The day to day management of the Company shall be conducted by the Promoters,
who shall exercise such powers subject to the overall supervision and control of
the Board.

 

(b)The Board may establish separate audit committee, compensation committee and
such other committees as may be decided by the Board to manage the affairs of
the Company. The composition of all committees as may be established by the
Company and the Board from time to time shall be such as may be agreed by the
Board provided that the Investor shall at all times have a right to nominate 1
(one) member having voting rights on such committees (including any committees
that are established at present). The nominees of the Investor and 1 (one) of
the Promoters shall be required to be present to form a valid quorum at any
meeting of such committees and the provisions of quorum for Board meetings shall
apply, mutatis mutandis, for meetings of all committees of the Board. The
Promoters agree, undertake and covenant that neither of them shall veto nor
otherwise obstruct the appointment of the nominee of the Investor on the
committees, in accordance with this Clause 5.10. No Reserved Matter can be
resolved upon by a committee except with the prior written consent of the
Investor in accordance with the provisions of Clause 5.15 (Reserved Matters).

 

(c)The Investor Directors shall be non-executive Directors and shall not be
liable to retire by rotation. The Investor Directors shall not be responsible
for the day-to-day management of the Company and shall not be considered (unless
otherwise specified under Applicable Law) as a “person-in-charge” “officer in
default” or “occupier of premises” or “assessee in default” or “employer” or
such similar positions. The Investor Directors being non-executive Directors
shall not be liable for any default or failure of the Company in complying with
the provisions of any Applicable Law.

 

22 

 

 



5.11Decision making by the Board

 

Subject to Clause 5.15 (Reserved Matters) below, resolutions of the Board shall
be passed by a simple majority of votes of the Directors entitled to vote
thereon and each Director shall be entitled to 1 (one) vote.

 

5.12Insurance for the Board

 

The Company shall procure and maintain a directors and officers insurance policy
for the Directors on the Board consistent with insurances obtained generally by
companies operating in the same or similar industry and line of business as the
Company and as acceptable to the Investor. The Company shall get the limits for
the directors’ and officers’ insurance policy approved by the Investor
Director(s) or the Investor (if the Investor has not appointed Investor
Directors).

 

5.13Indemnity

 

The Company shall indemnify and keep indemnified all the Investor Directors to
the maximum extent permitted by Applicable Law and the Articles shall contain a
provision for providing the broadest permissible indemnification by the Company
to the Investor Directors.

 

5.14Decision making principles of the Shareholders

 

(a)At least 21 (twenty one) days clear written notice shall be given for any
meeting of the Shareholders, whether in India or outside India. In the case of a
Shareholder residing outside India, notice of such meeting shall be sent to it
either by registered air mail or by electronic mail or by post at its address
outside India, if any. A meeting of the Shareholders may be called upon at
shorter notice in accordance with the Applicable Law, and subject to prior
written consent of the Investor, having been obtained. Subject to Applicable
Law, the Shareholders may participate in the meetings through video or
telephonic conferencing.

 

(b)Every such notice convening a meeting of the Shareholders shall contain an
agenda for the meeting identifying in sufficient detail, each business to be
transacted at the general meeting together with an explanatory statement, all
relevant documents in relation thereto and the conference details to enable any
Shareholder to participate in such meeting by video conference/telephone
conference.

 

(c)Voting on all matters to be considered at a general meeting of the
Shareholders shall be by way of a poll unless otherwise agreed upon in writing
between the Parties.

 

(d)Any Shareholder may appoint another person as his proxy, and in case of a
corporate Shareholder, an authorised representative, to attend a Shareholders’
meeting and vote thereat on such Shareholder’s behalf; provided however that,
the power given to such proxy or representative must be in writing. Any person
possessing a proxy or other such written authorisation with respect to any
shares shall be able to vote on such shares and participate in meetings as if
such person were a Shareholder.

 

23 

 

 



(e)The quorum for a meeting of the Shareholders shall be as per Applicable Law,
provided always that the presence of the representatives of one of the Promoters
and the Investor shall be required to constitute quorum.

 

(f)Subject to Clause 5.14(g) below, if any Shareholder expressly in writing
waives its presence at a Shareholders’ meeting, it shall be deemed that the
Shareholders present at such Meeting shall constitute a valid quorum (subject to
Applicable Law) and the other requirements of Clause 5.14(e).

 

(g)In the event there is no valid quorum at a Shareholders’ meeting and such
absence of valid quorum subsists for up to 30 (thirty) minutes after the
scheduled time of commencement of the meeting, the meeting (“Initial
Shareholders’ Meeting”) will be re-scheduled to a day that falls at least 7
(seven) days after the Initial Shareholders’ Meeting (“Subsequent Shareholders’
Meeting”) in which case the Subsequent Shareholders’ Meeting shall take place on
such earlier day. If there is no valid quorum at such Subsequent Shareholders’
Meeting and such absence of valid quorum subsists for up to 30 (thirty) minutes
after the scheduled time of commencement of such Subsequent Shareholders’
Meeting, then, the Shareholders present at such Subsequent Shareholders’ Meeting
shall be deemed to constitute a valid quorum (subject to minimum quorum
requirements under Applicable Law) and subject to Clause 5.14(h) below, the
Shareholders may proceed to discuss and decide on the matters on the same agenda
as the Initial Shareholders’ Meeting and nothing other than such agenda. Subject
to Clause 5.14(h) below, any decisions so taken in the Subsequent Shareholders’
Meeting shall be binding.

 

(h)Notwithstanding anything contained in this Agreement, no resolution shall be
passed or modified or decision be taken in relation to a Reserved Matter at any
Shareholders’ meeting, or in any adjourned meetings thereof, without the consent
of the Investor.

 

5.15Reserved Matters

 

(a)Notwithstanding anything to the contrary contained in this Agreement or the
other Transaction Documents but subject to Clause 5.15(c), the Company and
Promoters confirm that no action shall be taken by the Company or resolution be
passed by the Board, or committees of the Board or by the Shareholders, except
with the affirmative vote (in person or in writing) of the Investor, or the
prior written consent of the Investor or such Person(s) as may be nominated by
the Investor in this regard, in respect of the matters listed in Schedule 7
(“Reserved Matters”).

 

(b)If any decision and/or resolution is effected without complying with the
provisions of this Clause 5.15 (Reserved Matters), (a) such decision or
resolution shall not be valid or binding on any Person including the Company;
and (b) the Company shall not take any action pursuant to such decision or
resolution unless consent of the Investor is obtained for the same.

 

24 

 

 



(c)Nothwithstanding anything contained in this Clause 5.15, any corporate action
undertaken to give effect to the exit right of Metis under Clause 9 of the Metis
SHA, Clauses 8.1(a) and 8.2(a) of this Agreement shall not be subject to the
Reserved Matters.

 

5.16Covenants in relation to meetings

 

(a)The Parties agree that no action shall be taken by or on behalf of the
Company, whether at a committee meeting, Board meeting or Shareholders’ meeting
or otherwise, in respect of any of the matters which are Reserved Matters,
unless such matter has been approved in accordance with this Clause 5 (Board,
Management and Related Matters).

 

(b)The Promoters shall not act in any matter that is prejudicial to the rights
of the Investor.

 

6.FINANCIAL ACCOUNTING, AUDIT & INSPECTION

 

6.1An annual audit of the books of accounts, records and affairs of the Company
shall be made by one of the Approved Auditors, immediately following the close
of the Financial Year within a period of 120 (one hundred and twenty) days after
the end of each Financial Year. The Company shall maintain a system of
accounting adequate to identify its material Assets, liabilities and
transactions and to permit the preparation of Financial Statements in accordance
with IFRS.

 

6.2The Company and the Promoters jointly and severally covenant that the Company
shall deliver to the Investor the following information:

 

(a)Unaudited annual Financial Statements including cash flow statements
certified by the CEO, within 60 (sixty) days from the end of each Financial
Year;

 

(b)Unaudited quarterly Financial Statements certified by the CEO or chief
financial officer of the Company within 45 (forty five) days after the end of
each quarter;

 

(c)Audited annual Financial Statements within 120 (one hundred and twenty) days
after the end of each Financial Year;

 

(d)Business Plan and headcount (in a form and manner acceptable to the
Investor), no later than 45 (forty five) days prior to the commencement of the
following Financial Year;

 

(e)Certified true copies of the minutes of the meetings of the committees, Board
as well as the Shareholders within 7 (seven) Business Days from the date of such
meetings;

 

25 

 

 



(f)Management Information System (“MIS”) (in a form and manner acceptable to the
Investor) for every calendar month, within 15 (fifteen) days of the end of such
month;

 

(g)Half yearly capitalisation table (in a form and manner acceptable to the
Investor) signed by the CEO or chief financial officer of the Company no later
than 30 (thirty) days from the end of that period;

 

(h)Copies of any specific reports filed by the Company with any Governmental
Authority including copies of all filings (including Tax returns) made with any
Governmental Authority as may be requested by the Investor;

 

(i)A written notification setting out sufficient details of any litigation which
may be made or threatened by or against the Company or any Promoters, or any
circumstances which may give rise to the same. Such notification shall be
provided forthwith to the Investor but in no event later than 7 (seven) Business
Days from the date on which either the Company or any of the Promoters becomes
aware of the same;

 

(j)A written notification of any event that in the CEOs’ reasonable opinion is
likely to have a material impact on the Business. Such notification shall be
provided forthwith to the Investor but in no event later than 7 (seven) Business
Days from the date on which either the Company or any of the Promoters becomes
aware of the same;

 

(k)Information relating to the termination of employment/ resignation of Key
Employees within 15 (fifteen) Business Days of the occurrence of such event; and

 

(l)All other information/documents/certificates as may be reasonably required by
the Investor. Such information/documents/certificates shall be forthwith
provided to the Investor but in no event later than 15 (fifteen) days from the
date of receipt by the Company of the request for such information from the
Investor.

 

6.3The Investor and its designated officers, employees, accountants, attorneys,
advisors and agents shall have the right, at any time and from time to time
during normal business hours and upon written notice of at least 48 (forty
eight) hours to (i) inspect the books, records and other documents of the
Company; (ii) conduct an audit of the Business; and (iii) consult with the
Promoters, auditors and attorneys of the Company. Such investigations and/or
audit, however, shall not affect the representations and warranties made by the
Company and the Promoters pursuant to this Agreement and/or the Transaction
Documents.

 

6.4A copy of all notices, circulars, minutes of meetings and such other
information, which is available to the Board or the Shareholders, shall be
provided to the Investor promptly at the same time as is provided to the
Directors/other Shareholders.

 

7.COVENANTS OF THE COMPANY

 

7.1The Company shall comply with the following covenants:

 



(a)All Contracts with any Affiliate or Related Party of the Company and the
Promoters shall be at an arm’s length basis with full disclosures to the Board.

 



26 

 

  

(b)The Company shall use commercially reasonable efforts to avoid being a
passive foreign investment company (“PFIC”). The Company shall make due inquiry
with its U.S. tax advisors at least annually regarding the Company’s status as a
PFIC and if the Company becomes a PFIC, or if there is a likelihood of the
Company being a PFIC for any taxable year, the Company shall promptly notify the
Investor of such status or risk, as the case may be. The Company shall, as soon
as reasonably practicable following the end of each taxable year of the Company
(but in no event later than 60 (sixty) days following the end of each taxable
year) provide the Investor with an accurate and complete PFIC Annual Information
Statement in the form set out in Schedule 5.

 

(c)The Company shall make or refrain from making (and shall cause its
subsidiaries to make or refrain from making) any U.S. tax election that the
Investor requests the Company or its subsidiaries to make or refrain from
making.

 

(d)If the tax advisors of the Investor or its Partners determine that it is
subject to U.S. information and reporting requirements that require the
disclosure of information about the Company or Company transactions not readily
available to the Investor or its Partners, the Company agrees to provide such
information to the Investor and its Partners as may be necessary to allow the
Investor and its Partners to fulfill their U.S. tax reporting obligations.

 

The term “Partner” means each shareholder, partner, member or other equity
holder of the Investor and any person holding an option to acquire a share,
partnership interest, membership interest or other equity interest in the
Investor and any direct or indirect equity owner of such shareholder, partner,
member, other equity holder or option holder.

 

(e)To the extent any consent, affirmative vote, or other action is required by
the Company, its officers or Directors, or any of the Shareholders to implement
the provisions of this Clause 7, such consent, vote or other action is hereby
given or will be given at the applicable time and the Company, its officers and
Directors, and each Shareholder shall fully cooperate in carrying out the
provisions of this Clause 7 as required.

 

7.2The Company and the Promoters agree and undertake to ensure that, unless
otherwise approved by the Investor, the business and activities of the Company
at all times are such that all investments in the Company are under the
automatic route as per the exchange control laws of India, and do not require
the prior approval of any Governmental Authority.

 

7.3Intellectual Property

 

The Promoters hereby agree and acknowledge that all intellectual property that
is developed by, (a) the Promoters, (b) any Group Companies, (c) Immediate
Family Members; and (d) employees of the Company, AHA Holdings and the Group
Companies, in relation to or in connection with the business of the Company,
shall be registered in the name of the Company and the Promoters shall ensure
that all such intellectual property shall be registered in the name of the
Company.

 

27 

 

 



7.4AML/FCPA

 

The Company and the Promoters shall provide the Investor with a certificate of
compliance, on a quarterly basis, and within 15 (fifteen) days from the end of
the quarter, in relation to compliance with money laundering laws of India and
the United States of America, in a form and substance to be intimated by the
Investor.

 

8.EXIT RIGHTS

 

8.1Exit by the Company. The Company and the Promoters agree and covenant to
endeavour to provide an exit to the Investor (at the option and with the
approval of the Investor) by way of a QIPO or secondary sale), at any time after
the Investor Exit Date, but prior to the Final Deadline Date, on terms and
conditions set out in this Clause 8.

 

(a)QIPO triggered by Metis. The Company shall not file the draft red herring
prospectus with respect to the QIPO at any time prior to the expiry of 3 (three)
months from the Closing Date. Subject to the aforesaid, the Investor shall have
the right to participate in a QIPO. It is clarified that the Investor shall not
have the right to block any QIPO till the earlier of an exit being provided to
Metis in accordance with the terms of the Metis SHA or the Investor Exit Date.
Further, where the QIPO is effected by way of an offer for sale of all or any of
the existing Securities, the Investor shall have the right (but not an
obligation) to offer the Securities held by them, in priority to the Promoters
and any other Shareholders of the Company but after Metis and the Qualified
Investors have offered all or any of their Securities in such an offer for sale.
The provisions of Clause 8.1(b)(vii) to Clause 8.1(b)(x) shall apply mutatis
mutandis to a QIPO triggered by Metis.

 

(b)QIPO by the Investor. Any exit proposed to be provided to the Investor by way
of a QIPO after the Investor Exit Date, shall be subject to the following
conditions:

 

(i)The Investor has provided its consent to the price and other terms of the
QIPO. The price or price band shall not be disclosed in any offer document or
disclosed to any third party or governmental authority unless the approval as
mentioned above has been granted by the Investor;

 

(ii)The QIPO shall be effected through the issue of new Securities; and/or at
the option of the Investor, an offer for sale of all or any of the existing
Securities;

 

(iii)The Equity Shares representing at least 25% (twenty five percent) of the
issued and outstanding share capital of the Company on a Fully Diluted Basis, or
such higher number of Equity Shares as may be required by Applicable Law to be
held by the public investors, are offered to the public investors in the QIPO;

 

28 

 

 

(iv)All advisors/consultants to the QIPO including the book running lead
managers, underwriters, bankers, counsels and transfer agents shall be appointed
only after obtaining the consent of the Investor. The appointment of such
advisors/consultants shall be at the cost of the Company;

 

(v)The QIPO will be underwritten at least to the extent required under
Applicable Law;

 

(vi)Subject to Applicable Law, the Investor shall have the right to offer the
Securities held by it in a QIPO, in priority to all other Shareholders of the
Company;

 

(vii)The Company and the Promoters hereby agree and undertake that they shall,
without any recourse to the Investor whatsoever, at their own cost (i) obtain
all the relevant permits and approvals, statutory or otherwise that are
necessary to provide for a QIPO, and (ii) complete the process of the QIPO, in
accordance with the terms of this Agreement. All costs related to such listing
shall be borne by the Company in accordance with Applicable Law;

 

(viii)Upon the Investor offering the Securities held by them for sale at the
time of QIPO, the Company and the Promoters hereby undertake that they shall
comply with and complete all necessary formalities to ensure such listing;

 

(ix)For the purposes of a QIPO and any filings to be made by the Company under
any Applicable Law whether in relation to a QIPO or thereafter, the Investor
shall not be deemed to be a sponsor and/or a promoter of the Company and shall
not be required to offer or make available their Securities for the purpose of
mandatory lock-in applicable to promoters under the SEBI regulations in respect
of public offerings or otherwise.

 

(x)The Investor shall not give any representation, warranty or indemnity
whatsoever in connection with the QIPO, including to the QIPO investment
bank(s), other than that the Securities, if any, offered for sale by the
Investor in the QIPO, have clear title.

 

(xi)Clear Market Obligation: In the event the Company undertakes a QIPO, then

 

I.No fresh issuance of Equity Securities shall be undertaken for a period of 18
(eighteen) months from the date of listing of the Equity Shares on a recognized
stock exchange at a price which is lower than the price at which the QIPO was
undertaken;

 

II.The Promoters shall not sell any Equity Shares held by them for a period of
18 (eighteen) months from the date of listing of the Equity Shares on a
recognized stock exchange at a price which is lower than the price at which the
QIPO was undertaken, provided that, subject to Applicable Law, the Promoters
shall not be restricted by this Clause to sell up to Permitted Promoter Sale
Shares in the Company as on the date of listing of the Equity Shares on the
recognized stock exchange.

 



29 

 

 

(c)Registration Rights

 

The Investor shall be provided customary registration rights in case of a public
offering of its Securities in the USA.

 

(d)Secondary Sale

 

(i)In the event the Company intends to provide an exit by way of a secondary
sale (as approved by the Investor), the Company shall deliver a notice to the
Investor (the “Secondary Sale Notice”), setting out the following: (A) the
identity of the proposed acquirer or transferee, as the case may be; (B) the
salient terms of the transaction including the price and other terms on which
the Securities are proposed to be sold; (C) the estimated time for completion of
the secondary sale; and (D) any other material terms of the proposed secondary
sale. Provided however that the consideration to be received by the Investor
pursuant to such secondary sale shall not be less than the sum of the Investment
Amount and an IRR of 20% (twenty percent).

 

(ii)In the event that the Investor approves the secondary sale (the “Approved
Secondary Sale”), the Investor shall indicate the number of Securities that the
Investor proposes to offer in such Approved Secondary Sale and the Company and
the Promoters shall take all steps necessary to complete the Approved Secondary
Sale on the terms set out in the Secondary Sale Notice, within a period of 90
(ninety) days from the date on which the Investor consents to the Approved
Secondary Sale, as extended by any additional time required to obtain any
governmental approvals, and providing representations, warranties, covenants and
indemnities customary to such transactions. All costs and expenses relating to
the Approved Secondary Sale shall be borne entirely by the Company. The Investor
shall not be required to provide any guarantees or indemnities, or be subject to
any restrictive covenants pursuant to, or be required to bear any costs and
expenses related to an Approved Secondary Sale. The Investor shall not be
responsible for obtaining government approvals, permits or consents, or for
providing any representations, warranties or covenants for effecting the
Approved Secondary Sale.

 

(iii)In the event that the Approved Secondary Sale has not been completed within
90 (ninety) days from the date of consent of the terms contained in the
Secondary Sale Notice, the Company and the Promoters shall seek the written
consent of the Investor to continue with the Approved Secondary Sale by sending
a fresh Secondary Sale Notice.

 



30 

 

 

(iv)The Company and the Promoters shall, in good faith, consider all
opportunities relating to a secondary sale that are brought to its notice by the
Investor.

 

(e)Buy-back of Shares/ Promoter Purchase

 

(i)In the event the Company fails to provide a complete exit to the Investor on
or prior to the Final Deadline Date, then without prejudice to the provisions of
Clause 8.2, the Investor may require the Company by delivering a Buyback Notice,
to buyback all or any of the SPAC Shares in one or more tranches, subject to
Applicable Law; and/or require the Promoters by way of a Notice, to purchase all
or any of the SPAC Shares, in each case, at a price not less than the sum of the
Investment Amount and an IRR of 20% (twenty percent).

 

(ii)The Company and the Promoters shall take all steps to expeditiously complete
the buy-back within 30 (thirty) days from the issuance of the Buyback Notice,
including obtaining required consents and government approvals, and providing
representations, warranties, covenants and indemnities customary to such
transactions. All costs and expenses relating to such exit shall be borne
entirely by the Company. The Investor shall not be required to provide any
guarantees or indemnities, or be subject to any restrictive covenants pursuant
to, or be required to bear any costs and expenses related to the transactions
contemplated in Clause 8.1(e)(i).

 

8.2Drag Along

 

(a)Drag Along Right of Metis.

 

(i)Metis shall have the right, at any time after the Metis Exit Date but prior
to the Investor Exit Date, to require the Investor, by way of a written notice
in this regard, to undertake a sale of any or all of their shareholding in the
Company on the same terms and conditions as have been offered to Metis as part
of such drag sale.

 

(ii)It is hereby agreed between the Promoters and the Investor that the Investor
shall be entitled to receive, as consideration for such drag sale, at least the
Investor Drag Entitlement. For the purposes of this Clause, “Investor Drag
Entitlement” shall mean the Investment Amount, along with 20% IRR. The Promoters
hereby agree to undertake all such acts and deeds as may be necessary to ensure
that the Investor receives its Investor Drag Entitlement pursuant to such sale,
including but not limited to (a) an issue of additional Shares to the Investor
at the lowest price permissible under Applicable Law; (b) Transfer of Shares
held by the Promoter to the Investor at the lowest permissible price under
Applicable Law; (c) reduction of the sale proceeds receivable by the Promoters.

 



31 

 

 

(iii)Without prejudice to the generality of the provisions of Clause 8.2(a)(ii),
if the consideration proposed to be received by the Investor is less than the
Investor Drag Entitlement, then Promoters shall open a cash escrow account which
cash escrow account shall be used for receiving the consideration from the sale
of the Promoter Shares (“Promoter Drag Sale Consideration”). The amount of
deficit between Investor Drag Entitlement and the actual consideration received
by the Investor pursuant to the sale of shares in accordance with Clause
8.2(a)(i) shall be transferred to the bank account of the Investor directly from
the escrow account without any further consent of/ action on the part of the
Promoters or Metis or any other Person. For the avoidance of doubt, it is hereby
clarified that the sale of shares by the Investor pursuant this Clause 8.2(a)(i)
and the receipt of the sale consideration into the account of the Investor from
the transferee and/or the Promoters/ escrow account shall be simulatenous. For
the avoidance of doubt, it is hereby clarified that nothing contained in Clauses
8.2(a)(ii) and 8.2(a)(iii) shall preclude the ability of Metis to exercise and
give effect to its drag along right in accordance with Clause 8.2(a)(i).

 

(b)Drag Along Right of the Investor. In case (i) the Company and the Promoters
fail to provide a complete exit to the Investor on or prior to the Final
Deadline Date or (ii) in case the Promoters have committed fraud or embezzlement
in relation to the affairs of the Company, then in case of (i), the Investor
solely, and in case of (ii), the Investor, jointly with Metis, shall have the
right but not the obligation to require the Promoters (including Group Companies
or the Immediate Family Members) to and cause the Promoters to require BCCL, SRT
and Mr. Samir Patel (“Drag Shareholders”), by way of a written notice in this
regard (“Sale Notice”) to undertake a sale of all or a part of their
shareholding of the Company (“Sale”). The Promoters agree that, if so required
under Applicable Law to consummate a Sale, within a period of 30 (thirty) days
from receipt of the Sale Notice, a meeting of the Board and the Shareholders
shall be convened and at all such meetings of the Shareholders and the Board,
the Drag Shareholders shall, and the Promoters shall cause such Drag
Shareholders to, consent to the Sale of the Company in a manner and on the terms
and conditions determined by the Investor. Each Promoter agrees to employ best
efforts to procure that each Shareholder agrees to vote for, consent to, and
raise no objections against and take all actions necessary or advisable in order
to effect such Sale of the Company and the distributions on such Sale.

 

(i)In the event of a Sale as set out in this Clause 8.2(b) (Drag Along Right of
the Investor), the Investor shall issue a Sale Notice to the Drag Shareholders
stating the intention of the Investor to sell all or part of the Securities held
by them and all or part of the Securities of the Drag Shareholders (“Drag Along
Shares”) to a bona fide third party purchaser (“Drag-Along Purchaser”). The
Investor shall provide the Drag Shareholders with the terms and conditions on
which the Drag-Along Purchaser is willing to purchase the Drag Along Shares and
the Drag Shareholders will be bound to sell along with the Investor, on the same
terms and conditions and price (subject to sub-clause (iii) below), such number
of their Securities as may be required to enable the Investor to complete the
transaction as agreed with the Drag-Along Purchaser. It is further clarified
that all the other Shareholders would also be required to undertake a sale of
all or a part of their shareholding of the Company, as may be required.

 



32 

 

 

(ii)The Investor shall deliver the share certificates in respect of the Drag
Along Shares, to the Company within 15 (fifteen) days of receipt of the Sale
Notice, along with the transfer forms duly filled in, and if the Shares have
been dematerialized, the Drag Shareholders shall issue appropriate instructions
to their depository participant to give effect to the Transfer in accordance
with the Sale Notice.

 

(iii)All costs and expenses incurred in relation to the Sale shall be borne
entirely by the Company. The Company and all the Shareholders shall co-operate
and take all necessary and desirable actions in connection with the consummation
of the Sale including without limitation, timely execution and delivery of any
agreements and instruments to complete the Sale, providing access and
information as may be requested by any potential purchaser and co-operating in
any due diligence conducted by the potential purchaser. The Company and the
Promoters shall, and the Promoters shall cause the other Shareholders to,
provide such customary representations and warranties, indemnities and covenants
as may be required by any potential purchaser in connection with the completion
of the Sale. The Investor shall not be required to provide any representations,
warranties, guarantees or indemnities, or be subject to any restrictive
covenants pursuant to or in relation to the Sale, except in relation to the
title and transferability of the shares held by the Investor.

 

(iv)If a Drag Shareholder fails, refuses or is otherwise unable to comply with
its obligations in this Clause, the Company shall have the authority and be
obliged to designate a Person to execute and perform the necessary Transfer on
behalf of such Drag Shareholder. The Company may receive and hold the purchase
consideration in trust for the Drag Shareholder and cause the Drag-Along
Purchaser to be registered as the holder of the Drag Along Shares being sold by
the relevant Drag Shareholder. The receipt by the Company of the purchase
consideration shall be a good discharge to the Drag Along Purchaser. Further,
the relevant Drag Shareholder shall also entitled to designate a Person who
shall be deemed to be appointed as the attorney-in-fact of the Drag Shareholder,
and shall take all necessary actions on their behalf to cause the consummation
of such transaction.

 

(v)Further, if any Drag Shareholder fails or refuses to Transfer any Drag Along
Shares, after the Company has received the entire purchase money in respect of
the Drag Along Shares in trust for the Drag Shareholder in accordance with
sub-clause (iv) above, the Drag-Along Purchaser may serve a default notice on
the relevant defaulting Drag Shareholder and the defaulting Drag Shareholder
shall not be entitled to exercise any of its powers or rights in relation to the
Drag Along Shares, including voting rights attached thereto or the right to
participate in the profits of the Company.

 



33 

 

 

(vi)If the Company or the Promoters have, before the Final Deadline Date, (a)
made an offer to the Investor for buyback or purchase of SPAC Shares pursuant to
Clause 8.1(e), which fulfills the conditions set out in Clause 8.1(e); or (b)
provided an offer for secondary sale to the Investor under Clause 8.1(d), which
fulfills all the conditions set out in Clause 8.1(d) and the Investor has
declined to accept such offer, then the obligation of the Company and the
Promoters to provide an exit to the Investor under this Agreement shall fall
away.

 

(c)Exemption of Rights. Notwithstanding anything contained in this Agreement, in
case of the exercise of the exit rights pursuant to, and in accordance with
Clause 8 (Exit Rights) (as applicable) including a secondary sale and Sale
(each, an “Exempted Exercise”), the provisions of Clause 4 (Restrictions on
Transferability of Shares) (as the case may be) shall, to the extent of Shares
required to be Transferred by the Promoters and/or the Shareholders (other than
the Investor), ceases to be applicable to such Exempted Exercise.

 

9.LIQUIDATION PREFERENCE AND COMPUTATION OF FAIR MARKET VALUE

 

9.1Liquidation Preference

 

(a)Upon the occurrence of a Liquidation Event, the Investor shall be entitled to
be paid an amount equal to the Investor Exit Price pari passu and simultaneously
with the payment of liquidation preference amounts to Metis, Qualified
Investors, BCCL and SRT, as set out in the Articles.

 

(b)It is clarified that if a Liquidation Event is effected by way of sale of
Shares, the Company and the Promoters shall ensure that the purchaser or
transferee(s) distribute the consideration under such transaction to the
Shareholders who are participating in such transaction, in proportion to the
Shares that are being transferred by each such Shareholder as part of such
transaction, in accordance with their respective entitlement as set out in this
Clause 9 (Liquidation Preference) and further nothing in this Clause 9
(Liquidation Preference) and the definition of ‘Liquidation Event’ shall be
deemed to entitle any Shareholder a right to participate in such transaction or
to a tag along right in such transaction, unless such right is expressly
provided for and exercised in accordance with this Agreement.

 

9.2Computation of Fair Market Value

 

(a)The Investor and the Promoters shall each appoint 1 (one) independent valuer
to conduct a valuation of the Company in order to arrive at the fair market
value of the Securities, within 30 (thirty) days from the appointment. Each
independent valuer shall submit their report setting out the fair market value
computed by such independent valuer to the Party that has appointed such
independent valuer. The Investor and the Promoters shall, on a mutually agreed
date and in any case, within 7 (seven) days from the end of the 30 (thirty) day
period set out above, share the fair market value computed by the independent
valuer appointed by it with the other Party. In the event that (i) the fair
market value computed by one of the two independent valuers is acceptable to the
Investor and the Promoters, then such acceptable fair market value shall be the
“Fair Market Value”; or (ii) there is a variance of not more than 10% (ten
percent) between the fair market value computed by the two independent valuers,
then the average of the two fair market values shall be the “Fair Market Value”.

 



34 

 

 

(b)In the event that there is a variance of more than 10% (ten percent)
(computed on the lower valuation), in the fair market value of the securities of
the Company, as computed by the two independent valuers, then either of the
Investor or the Promoters may issue a notice to the other setting out in
reasonable detail, the grounds on which such Party disagrees with the
computation of the fair market value by the valuer appointed by the other Party
(“Variance Notice”).

 

(c)Upon the issue of a Variance Notice, Mr. Shirpal Morakhia and an authorized
representative of the Investor shall use all commercially reasonable efforts to
resolve their disagreements as soon as practicable, and in any case within 15
(fifteen) days from the date of receipt of the Variance Notice by the other
Party (“Resolution Period”). In the event Mr. Shripal Morakhia and the
authorized representative of the Investor are unable to resolve the
disagreements within the Resolution Period, then the Investor and Promoters
shall take the steps set out in Clause 9.2(d) below.

 

(d)Within 10 (ten) days from the end of the Resolution Period, the Investor and
the Promoters shall appoint a mutually acceptable accounting firm selected from
the following Persons (acting as an expert and not as a statutory auditor)
(“Accounting Firm”):

 

(i)Pricewaterhouse Coopers or their respective affiliates in India;



(ii)Deloitte Touche Tohmatsu India Private Limited or their respect affiliates
in India;



(iii)KPMG or their respect affiliates in India;



(iv)Ernst and Young or their respect affiliates in India;



(v)Grant Thorton or their respect affiliates in India;



(vi)Kotak Group;



(vii)Lazard;



(viii)JM Financial;



(ix)JP Morgan Chase and Co.; and



(x)Goldman Sachs Group Inc.

 

to compute the fair market value of the Securities. The Accounting Firm shall
compute the fair market value of the Securities within 30 (thirty) days from the
date of its appointment (“Fair Market Value”). The Fair Market Value arrived at
by the Accounting Firm shall be finally and conclusively binding on the Investor
and the Promoters.

 



35 

 

 

(e)The fees and expenses of the independent valuers appointed by the Investor
and the Promoters pursuant to Clause 9.2(a) and the fees and expenses of the
Accounting Firm, shall be borne by the Company.

 

10.COVENANTS

 

10.1Non-compete, Non Solicitation

 

(a)Each Promoter covenants and agrees that, so long as the Investor holds any
Securities, the Promoter shall not, directly or indirectly, in any capacity,
whether through partnership or as a shareholder, joint venture partner,
collaborator, consultant or agent or in any other manner whatsoever, whether for
profit or otherwise:

 

(i)carry on or participate (whether as a partner, shareholder, principal, agent,
director, employee or consultant) in any business and/or activity which is the
same as or substantially similar to the Business other than through the Company
including in the business of any Competitor;

 

(ii)render any services to a Competitor or enter into employment with any of the
Competitors;

 

(iii)solicit or influence or attempt to influence any client, customer or other
Person to direct its purchase of the products and/or services of the Company to
itself or any Competitor; and/or

 

(iv)solicit or attempt to influence any Person, employed or engaged by the
Company (whether as an employee consultant, advisor or distributor or in any
other manner) to terminate or otherwise cease such employment or engagement with
the Company or become the employee of or directly or indirectly offer services
in any form or manner to himself or any other Person including a Competitor.

 

(b)Each Promoter covenants and agrees that, so long as the Investor holds any
Securities, the Promoter shall not, directly or indirectly:

 

(i)attempt in any manner to contact any client/customer/business associate or
solicit from any client/customer/ business associate, except on behalf of the
Company, business of the type carried on by the Company or to persuade any
Person, which is a client/customer/ business associate of the Company to cease
doing business or to reduce the amount of business which any such
client/customer has customarily done or might propose doing with the Company
and/or its Subsidiaries or damage in any way the business relationship that the
Company has with any customer/client/business associate, whether or not the
relationship between the Company and such client/customer/ business associate
was originally established in whole or in part through his efforts; or

 



36 

 

 

(ii)employ or attempt to employ or assist anyone else to employ or otherwise
associate any person who is in the employment of the Company or associated with
the Company, or was in the employment of the Company or otherwise associated
with the Company at any time during the preceding 12 (twelve) months.

 

(c)Further covenants

 

(i)The Promoters agree and acknowledge that the restrictions contained in this
Clause 10.1 are considered reasonable for the legitimate protection of the
Business and goodwill of the Company. However, in the event that such
restrictions shall be found to be void, but would be valid if some part thereof
was deleted or the scope, period or area of application were reduced, the above
restrictions shall apply with the deletion of such words or such reduction of
scope, period or area of application as may be required to make the restrictions
contained in this Clause 10.1 valid and effective. For the purposes of this
Clause 10.1, the term ‘Company’ shall include its subsidiaries.

 

(ii)Notwithstanding the limitation of this provision by any law for the time
being in force, the Promoters undertake to, at all times, observe and be bound
by the spirit of this Clause 10.1 provided, however, that on the revocation,
removal or diminution of the law or provisions, as the case may be, by virtue of
which the restrictions contained in this Clause 10.1 were limited as provided
hereinabove, the original restrictions would stand renewed and be effective to
their original extent, as if they had not been limited by the law or provisions
revoked.

 

(iii)The Promoters undertake to ensure that all business opportunities known to
him or made known to him at any time, with respect to and/or connected with the
Business are referred to the Company.

 

(iv)The Promoters shall make full and true disclosure in writing to the Investor
of any direct or indirect interest or benefit that they are likely to derive
through or in connection with any contractual arrangements, dealings,
transactions or affairs of the Company.

 

(d)Mr. Shripal Morakhia hereby agrees to be appointed on the board of directors
of the Investor on and from the Closing Date and shall continue on the board for
a period of not less than 3 (three) years from the Closing Date.

 

11.REPRESENTATIONS, WARRANTIES, COVENANTS AND INDEMNIFICATION

 

11.1The Promoters jointly and severally represent and warrant to the other
Parties that:

 

(a)This Agreement has been duly executed and delivered by each of them and
constitutes a legal, valid and binding obligation of each of them enforceable
against each of them in accordance with its terms;

 



37 

 

 

(b)The execution, delivery and performance of this Agreement and all instruments
or agreements required hereunder by each of them does not contravene, violate or
constitute a default of or require any consent under the provisions of any other
agreement or instrument to which each of them is bound including any order,
judgment, decree or injunction of any court of law; and

 

(c)Each of them have the full power and authority to enter into this Agreement,
to execute this Agreement and to perform its obligations and observe the terms
and conditions hereof. No legal proceedings are pending or threatened against
any of them before any court, tribunal or authority which do or may restrain any
of the Promoters’ ability to perform or observe the terms and conditions of this
Agreement or which do or may in any other manner question the validity, binding
effect or enforceability of this Agreement.

 

11.2The Company, Investor, MRG and Metis severally (solely with respect to
itself) represent and warrant to the other Parties that:

 

(a)This Agreement has been duly executed and delivered by its duly authorised
representatives and constitutes a legal, valid and binding obligation on it,
enforceable against it in accordance with its terms;

 

(b)It is duly organised and validly existing under the laws of the country of
its incorporation (where applicable);

 

(c)The execution, delivery and performance of this Agreement and all instruments
or agreements required hereunder by it does not contravene, violate or
constitute a default of or require any consent under the provisions of any other
agreement or instrument to which it is bound, including the constitutional
documents thereof, or any order, judgment, decree or injunction of any court of
law; and

 

(d)It has the full power and authority to enter into this Agreement to execute
this Agreement and to perform its obligations and observe the terms and
conditions hereof.

 

11.3The Company and the Promoters jointly and severally agree with, undertake to
and covenant to the Investor as follows:

 

(a)Business of the Company

 

The business of the Company shall be restricted to the Business (as defined in
this Agreement). The Promoters shall assist the Company in the procurement of
necessary permits, licenses, consents, approvals, financing and guarantees
necessary for the Business and operations of the Company.

 

(b)Borrowings by the Company

 

The financing requirements including working capital requirements of the Company
shall be met in the first instance by internal accruals and any external
financing shall be availed of only in accordance with the Business Plan or
otherwise with the prior consent of the Investor. In the event of any future
borrowings or Indebtedness, the Investor shall not be required to provide any
guarantees/collaterals or any other security. The Investor shall not be required
to pledge their Securities or provide any other support or a negative lien to
any third Person, including without limitation the lenders of the Company. The
Promoters shall provide all support including without limitation guarantees or
any other security in respect of the borrowings and Indebtedness by the Company
subject to the provisions of this Agreement.

 



38 

 

 

(c)Related Party Transactions

 

The Company shall maintain and update all statutory registers required to be
maintained under Applicable Laws for disclosing Related Party transactions.

 

(d)The Company covenants that it shall not, and shall not permit any of its
directors, officers, managers, employees, independent contractors,
representatives or agents to promise, authorise or make any payment to, or
otherwise contribute any item of value to, directly or indirectly, to any third
party, in each case, in violation of the Foreign Corrupt Practices Act, 1977
(“FCPA”) or any other applicable anti-bribery or anti-corruption law. The
Company further undertakes that it shall cause to cease all of its activities,
as well as remediate any actions taken by the Company or any of its directors,
officers, managers, employees, independent contractors, representatives or
agents in violation of the FCPA or any other applicable anti-bribery or
anti-corruption law. The Company further undertakes that it shall maintain
systems of internal controls (including, but not limited to, accounting systems,
purchasing systems and billing systems) to ensure compliance with FCPA or any
other applicable anti-bribery or anti-corruption law. Upon request by a
Principal Investor, the Company agrees to provide responsive information and/or
certifications concerning its compliance with applicable anti-corruption laws.

 

(e)The Company is the sole entity through which the Business shall be carried
out at all times and the Promoters undertake to carry on the Business only
through the Company and no other entity.

 

12.EFFECTIVE DATE AND TERMINATION

 

12.1Effective Date

 

This Agreement shall come into effect on the Closing Date and shall remain valid
so long as the Investor holds any Securities unless terminated earlier in
accordance with Clause 12.2 (Termination).

 

12.2Termination

 

(a)Automatic termination

 

The Agreement shall automatically terminate vis-à-vis a Shareholder, upon such
Shareholder ceasing to hold any Securities.

 



39 

 

 

(b)Termination by the Investor

 

The Investor shall be entitled to terminate this Agreement forthwith, by giving
a notice in writing, upon the occurrence of one or more Events of Default.

 

12.3Consequences on Event of Default

 

(a)Upon the occurrence of an Event of Default, it is hereby agreed that the
Board shall determine the defaulting Promoter and the impugned Promoter shall
not have the right to participate in such determination by the Board. After the
determination by the Board, the Investor shall, at its option and subject to
Applicable Law, be entitled to exercise the Drag Along Right, jointly with
Metis, under Clause 8.2 of this Agreement, and the provisions of Clause 8.2
shall mutatis mutandis apply to this Clause. Provided that the expiry of any
time period or any other criteria for the drag along otherwise applicable under
Clause 8.2 shall not apply in the case of an occurrence of an Event of Default.

 

(b)All costs and expenses incurred in relation to the Sale or Transfer of
Securities pursuant to this Clause 12.3 shall be borne entirely by the Company.
The Company and the Promoters shall co-operate and take all necessary and
desirable actions in connection with the consummation of such Sale or Transfer
of Securities pursuant to this Clause 12.3 including without limitation, timely
execution and delivery of any agreements and instruments to complete such Sale
or Transfer of Securities pursuant to this Clause 12.3, providing access and
information as may be requested by any potential purchaser and co-operating in
any due diligence conducted by the potential purchaser. The Company and such
defaulting Promoter(s) shall provide customary representations and warranties,
indemnities and covenants as may be required by any potential purchaser in
connection with the completion of the Sale or Transfer of Securities pursuant to
this Clause 12.3. The Investor shall not be required to provide any
representations, warranties, guarantees or indemnities, or be subject to any
restrictive covenants pursuant to or in relation to the Sale or Transfer of
Securities pursuant to this Clause 12.3, except in relation to the title and
transferability of the Securities held by the Investor.

 

(c)All rights of the Promoters under this Agreement and the Transaction
Documents shall cease and the directorships of the Promoters shall stand
vacated, immediately and automatically upon the occurrence of an Event of
Default.

 

(d)The termination of this Agreement shall be without prejudice to any claim or
rights of action, including but not limited to the right to seek damages,
previously accrued to any party hereto against the other party.

 

(e)Except for provisions of this Agreement that expressly or by their nature
survive termination, all rights and obligations of the Parties shall cease upon
termination of this Agreement. The rights and obligations of the Parties under
this Agreement pursuant to Clauses which by their nature survive the termination
of this Agreement shall not be extinguished by termination of this Agreement.

 



40 

 

 

13.FALL AWAY OF RIGHTS AND OBLIGATIONS

 

13.1The rights and obligations of the Investor under this Agreement:

 

(a)shall cease and no longer be applicable, on the Investor (along with its
Affiliates) having ceased to hold 10% (ten percent) of the equity share capital
of the Company on a Fully Diluted Basis at the relevant point of time, other
than with respect to the following limited rights:

 

(i)Clause 5.2 (Number of Directors);



(ii)Clause 4.3 (Tag Along Right);



(iii)Clause 8.1(b) (vi) (right of the Investor to offer its shares in case of a
QIPO);



(iv)Clause 8.1(d) (Secondary Sale);



(v)Clause 6 (Financial Accounting, Audit & Inspection);



(vi)Clause 10.1 (Non-compete, Non-solicitation), which shall continue to apply
for a period of 18 (eighteen) months from the date of listing of the Equity
Shares; and



(vii)Clause 7.3 (Intellectual Property).

 

(b)shall cease and no longer be applicable, upon the successful completion of a
QIPO (or such earlier time as may be required by SEBI or any Applicable Law for
conducting the QIPO); provided however that, in the event of QIPO, the following
Clauses shall continue to apply, subject to Applicable Law, and the Investor
holding at least 5% (five percent) of the equity share capital of the Company on
a Fully Diluted Basis, at the relevant point of time:

 

(i)Clause 5.2 (Number of Directors);



(ii)Clause 8.1(b)(xi) (Clear Market Obligation);



(iii)Clause 6 (Financial Accounting, Audit & Inspection);



(iv)Clause 10.1 (Non-compete, Non-solicitation), which shall continue to apply
for a period of 18 (eighteen) months from the date of listing of the Equity
Shares; and



(v)Clause 7.3 (Intellectual Property).

 

13.2Notwithstanding anything to the contrary set out in Clause 13.1 above, in
the event that the shareholding of the Investor falls below any of the
thresholds set out in Clause 13.1 above as a result of a partial exit provided
by the Promoters or the Company under Clause 8, then all the rights of the
Investor shall continue till such time as a complete exit is provided to the
Investor by the Promoters or the Company.

 

13.3Notwithstanding anything to the contrary set out in Clause 13.1 above, the
obligation of the Investor under Clause 8.2(a) shall continue to apply till the
Investor Exit Date. Metis shall not have the right to transfer the right under
Clause 8.2(a) to any other party which is not its Affiliate.

 

14.MEMORANDUM AND ARTICLES OF ASSOCIATION

 

14.1The Memorandum and Articles of the Company shall be amended to reflect all
the terms of the Share Subscription Agreement, this Agreement and other
consequential amendments, in a manner satisfactory to the Investor.

 



41 

 

 

14.2The Company hereby undertakes to and the Promoters agree, undertake and
confirm to cause the Company to, amend and alter the Memorandum and/or the
Articles of Association from time to time to reflect any changes made to this
Agreement from time to time.

 

15.NOTICES

 

15.1Notices, demands or other communication required or permitted to be given or
made under this Agreement shall be in writing and shall be given by email
(provided that it is supplemented by a registered mail/internationally
recognised courier service within 2 (two) days), addressed/sent to the intended
recipient at its address number set forth below, or to such other address number
as either Party may from time to time duly notify to the others:

 

If to Metis:

 

Address: IFS Court, Twenty Eight, Cybercity, Ebene, Mauritius



E-mail: ifs@ifsmauritius.com



Tel: +230 467 4000

 

If to the Investor:

 

Address: 1345 Avenue of the Americas, 11th Floor, New York, NY 10105



E-mail: sk@i-amcapital.com



Tel:+1 347 748 8147

 

If to the Company:

 

Address:Mr. Vishwanath Kotian, 2nd Floor, Trade View Building, Oasis Complex, PB
Marg, Lower Parel, Mumbai – 400013, Maharashtra



E-mail: vishwanath.kotian@smaaash.in



Tel: 9821772971

 

If to Shripal Morakhia

 

Address:2nd Floor, Trade View Building, Oasis Complex, PB Marg, Lower Parel,
Mumbai – 400013, Maharashtra



E-mail: shripal@smaaash.in



Tel: 022-67400900

 

If to AHA Holdings Pvt. Ltd.

 

AttentionMr. Santosh Apraj



Address:2nd Floor, Trade View Building, Oasis Complex, PB Marg, Lower Parel,
Mumbai – 400013, Maharashtra



E-mail: santoshapraj@ahaholdings.co.in



Tel: 022-67400900

 



42 

 

 

If to MRG:

 

Address:511, Commerce House, 140, N.M. Road, Fort, Mumbai 400 023, Maharashtra,
India



E-mail: mitesh.gowani@kamala.co.in



Tel: +91 (22) 24982428 

 

15.2All notices shall be deemed to have been validly given on (i) the business
date immediately after the date of transmission with confirmed answer back, if
transmitted by facsimile transmission (subject to a confirming copy being sent
by registered mail), or (ii) the expiry of 7 (seven) days after posting if sent
by registered mail, or (iii) the business date of receipt, if sent by courier,
or (iv) date of receipt, if sent by email.

 

15.3Parties may, from time to time, change their address or representative for
receipt of notices provided for in this Agreement by giving to the other not
less than 10 (ten) days prior written notice in the same manner provided for in
this Clause.

 

16.CONFIDENTIALITY

 

16.1Each of the Parties shall and shall ensure to their best efforts that their
respective employees, directors, successors, assigns, shareholders, officers,
partners, and representatives and agents maintain utmost confidentiality,
regarding the contents of this Agreement and information pertaining to the
affairs of the Company at all times. The Parties shall be permitted to disclose
all aspects of the financing to (a) the Company’s other investors, (b) the
Parties’ investors, (c) Parties’ investment bankers, (d) Parties’ lenders, (e)
Parties’ accountants, (f) Parties’ legal or financial advisors, (g) Parties’ and
their Affiliates’ employees involved in the monitoring of such Parties’
investment in the Company and (h) bona fide prospective investor of the Company
or of any Party, in each case only where such Persons are under appropriate
non-disclosure obligations imposed by professional ethics, law or contracts and
where they have been specifically informed about the confidential nature of the
information disclosed to them. The Company shall ensure that all the Directors
are bound by confidentiality and non-disclosure obligations as set forth in this
Clause. Nothing contained herein shall affect the ability of the Parties to make
disclosure to any Governmental Authority or any arbitration tribunal (including
a sole arbitrator) in India or otherwise or to any other Person under the
provisions of any Applicable Law, provided, however, that in all such
circumstances, the disclosing Party shall give prior Notice to the other Parties
before making the disclosure, indicating the nature of information that is
proposed to be disclosed and in sufficient time to allow the other Parties as
soon as possible to seek confidentiality of the information being disclosed, to
the extent permitted by Applicable Law.

 

16.2Further, none of the Parties shall make any announcements to the public or
to any third party regarding the arrangements contemplated by this Agreement,
other than in accordance with Clause 19.6 of this Agreement. Parties shall be
permitted to make announcements regarding the arrangements contemplated by this
Agreement if such announcements are required to be made pursuant to and in
compliance with, Applicable Law or valid legal process subject to the disclosing
Party using reasonable efforts thereby allowing other Parties to be able to
review and provide comments prior to publication of such announcements.

 



43 

 

 

17.GOVERNING LAW

 

This Agreement shall be governed and interpreted by, and construed in accordance
with the laws of India. Subject to the provisions of Clause 18 (Arbitration)
hereof, the courts of New Delhi shall have jurisdiction in respect of all
matters relating to or arising out of this Agreement.

 

18.ARBITRATION

 

18.1If any controversies, conflicts, disputes and/or differences (“Dispute”)
arises between the disputing Parties hereto during the subsistence of this
Agreement or thereafter, the disputing Parties shall endeavour to settle such
Dispute amicably and attempt to reach a resolution of the matter.

 

18.2If amicable settlement is not arrived at as above, within 30 (thirty) days
of the date of Dispute, the Dispute shall be resolved and settled exclusively
and finally by arbitration and either disputing Party may issue a notice of
Dispute (“Notice of Dispute”) to the other disputing Parties.

 

18.3Within 30 (thirty) days of the issue of a Notice of Dispute, the disputing
Parties shall mutually agree on the appointment of a sole arbitrator. If such
mutual agreement is not arrived at within the aforesaid 30 (thirty) days’
period, the disputing Parties shall refer the appointment of the sole arbitrator
to Singapore International Arbitration Centre (“SIAC”).

 

18.4All pertinent evidence on the subject matter in Dispute shall be made
available to the arbitrator appointed as above and each Party shall have the
right to present both orally and in writing its arguments and views on the
Dispute. The arbitrator shall also decide on the costs of the arbitration
proceedings. The decision of the arbitrator shall be rendered in writing and
shall be binding upon the Parties. The costs, charges and expenses of the
arbitration shall be the discretion of the arbitrator. Such arbitration shall be
governed by the SIAC arbitration rules (in force at such time when the Dispute
is referred to arbitration), which rules are deemed to be incorporated by
reference in this Clause. The seat and venue of arbitration shall be Singapore
and the arbitration proceedings shall be conducted in English language.

 

18.5The award rendered by the arbitrator shall be final and binding on all
Parties hereto and judgment thereon may be entered in any court of competent
jurisdiction.

 

18.6Parties hereto agree that their consent for resolution of Disputes through
arbitration shall not preclude or restrain either of them from seeking suitable
injunctive relief in appropriate circumstances from the competent courts.

 

19.MISCELLANEOUS

 

19.1Costs

 

The Company shall bear all stamp duty payable in connection with this Agreement.
Further, all costs related to the transactions contemplated under the
Transaction Documents, unless specifically stated in this Agreement, shall be
borne in accordance with the provisions of the Share Subscription Agreement.

 



44 

 

 

19.2Assignment

 

Except as otherwise expressly provided herein, the provisions hereof shall inure
to the benefit of, and be binding upon, the successors, permitted assigns,
heirs, executors and administrators of the Parties hereto whose rights or
obligations hereunder are affected by such amendments.

 

19.3Modification

 

Any or all provisions of this Agreement may be amended, restated or waived
(either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Parties. Any such amendment,
waiver or restatement shall be binding on all Parties to this Agreement.

 

19.4Entire Agreement

 

This Agreement, supersedes all prior discussions and agreements (whether oral or
written, including all correspondence) if any, between the Parties with respect
to the right and obligations of the Investor as a Shareholder in the Company and
this Agreement (together with the Schedules and any amendments or modifications
thereof) together with the other Transaction Documents contain the sole and
entire agreement between the Parties hereto with respect to the subject matter
hereof.

 

19.5Invalidity and Severability

 

Any provision of this Agreement, which is invalid or unenforceable, shall be
ineffective to the extent of such invalidity or unenforceability, without
affecting in any way the remaining provisions hereof. The illegality,
unenforceability or invalidity of any provision of this Agreement shall not
affect the enforceability, legality or validity of the remaining provisions of
this Agreement which shall remain in full force and effect to the maximum extent
permitted by law. Any invalid or unenforceable provision of this Agreement shall
be replaced with a provision, which is valid and enforceable and most nearly
reflects the original intent of the unenforceable provision.

 

19.6Publicity

 

It is agreed between the Parties hereto that no publicity or dissemination of
information in any manner with regard to the transactions contemplated herein
shall be made without the prior written consent of the Investor and the
Promoters.

 

19.7Conflict with the Articles of Association

 

(a)All the provisions of this Agreement, to the extent relevant, shall be
incorporated into the Articles. If and to the extent that there are
inconsistencies between the provisions of this Agreement, Metis SHA and those of
the Articles, the Articles will prevail.

 



45 

 

 

(b)Nothwithstanding anything contained in this Agreement or the Share
Subscription Agreement or any other document but subject to Clause 19.7(a):

 

(i)the rights and obligation of the parties under the Metis SHA shall survive
unless terminated in accordance with the terms thereof; and



(ii)in case of any inconsistency in the rights of Metis as contained in this
Agreement and those contained in the Metis SHA, the rights of Metis under the
Metis SHA shall prevail except as specifically provided below and unless
expressly provided elsewhere in this Agreement. Without prejudice to the
generality of the above, (A) Clause 8.1(b)(xi) (Clear Market Obligation) and
Clause 4.3 (Tag Along) of this Agreement shall prevail over Clause 9.3 and
Clause 8.4.2 of the Metis SHA respectively in case of a conflict; and (B) the
rights of Metis under Clause 8.1(a) of this Agreement, Clause 9.2.2 of the Metis
SHA and Clause 9.7 of the Metis SHA shall survive even if Metis ceases to hold
the minimum shareholding prescribed under Clause 22 of the Metis SHA; and (C)
Clause 19.15 (Amendment to the Metis SHA) shall prevail over any other
conflicting provision of the Metis SHA.

 

19.8Adjustment for Share Splits etc.

 

Wherever in this Agreement there is a reference to a specific number of the
Subscription Shares or any other shares/Securities, then, upon the occurrence of
any subdivision, combination, etc. of the Securities, the specific number of
Securities so referenced in this Agreement shall automatically be proportionally
adjusted to reflect the effect on the outstanding Securities of such class or
series of Securities by such subdivision, combination, etc. All Securities held
or acquired by the relevant Affiliated entities or Persons shall be aggregated
together for the purpose of determining the availability of any rights of the
Investor under this Agreement.

 

19.9Further Assurances

 

Each Party shall from time to time and at all times hereafter make, do, execute,
or cause or procure to be made, done and executed such further acts, deeds,
conveyances, consents, documents and assurances without further consideration,
which may be required to effect the transactions contemplated by this Agreement.

 

19.10Co-operation

 

The Parties shall use their best efforts to cause the transactions contemplated
by this Agreement to be consummated, including without limitation, obtaining,
making and causing to become effective all approvals of Governmental Authorities
and other Persons as may be necessary or reasonably requested by the Investor in
order to achieve the objectives of this Agreement.

 

19.11Remedies

 

(a)The Parties acknowledge and agree that the Investor would suffer irreparable
damages in the event any provision of this Agreement is not performed in
accordance with its specific terms or otherwise is breached, so that the
Investor shall be entitled to injunctive relief to prevent breaches of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in addition to any other remedy to which the Investor may be
entitled, at law or in equity.

 



46 

 

 

(b)All remedies of the Principal Investors under this Agreement whether provided
herein or conferred by statute, civil law, common law, custom, trade, or usage
are cumulative and not alternative and may be enforced successively or
concurrently.

 

19.12Counterparts

 

This Agreement may be executed in any number of counterparts, all of which,
taken together, shall constitute one and the same instrument, and any Party
(including any duly authorised representative of a Party) may enter into this
Agreement by executing a counterpart. The delivery of signed counterparts by
facsimile transmission or electronic mail in “portable document format” (“.pdf”)
shall be as effective as signing and delivering the document in person.

 

19.13Independent Contractors

 

The Parties are independent contractors. None of the Parties shall have any
right, power or authority to enter into any agreement for or on behalf of, or
incur any obligation or liability of, or to otherwise bind, the other Parties
except as specifically provided by this Agreement. Nothing in this Agreement
shall be interpreted or construed to create an association or partnership
between the Parties, deem them to be persons acting in concert or to impose any
liability attributable to such relationship upon any of the Parties nor, unless
expressly provided otherwise, to constitute any Party as the agent of any of the
other Parties for any purpose.

 

19.14Authorisation

 

The persons executing this Agreement on behalf of the respective Parties
represent and covenant that they have the authority to sign and execute this
document on behalf of the Parties for whom they are signing.

 

19.15Amendment to the Metis SHA

 

It is hereby agreed between the Parties and the Promoters and Metis specifically
undertake not to amend the Metis SHA without the prior written consent of the
Investor. Any such amendment to the Metis SHA without the prior written consent
of the Investor shall be void ab initio. In case of any conflict between this
Clause 19.15 of this Agreement and any provision in the Metis SHA, this Clause
19.15 shall prevail.

 

47 

 

 

IN WITNESS WHEREOF, the Parties have entered into and executed this
Shareholders’ Agreement as of the day and year first above written.

 

THIS SIGNATURE PAGE FORMS AN INTEGRAL PART OF THE SHAREHOLDERS’ AGREEMENT
EXECUTED AMONG (1) I-AM CAPITAL ACQUISITION COMPANY; (2) FW METIS LIMITED; (3)
MITESH R. GOWANI; (4) MR.SHRIPAL MORAKHIA; (5) AHA HOLDINGS PRIVATE LIMITED; AND
(6) SMAAASH ENTERTAINMENT PRIVATE LIMITED

 

Signed and delivered for an on behalf of SMAAASH ENTERTAINMENT PRIVATE LIMITED

 



/s/ Vishwanath Kohan   Name:   Vishwanath Kohan   Designation:    CFO  

 

48 

 

 

IN WITNESS WHEREOF, the Parties have entered into and executed this
Shareholders’ Agreement as of the day and year first above written.

 

THIS SIGNATURE PAGE FORMS AN INTEGRAL PART OF THE SHAREHOLDERS’ AGREEMENT
EXECUTED AMONG (1) I-AM CAPITAL ACQUISITION COMPANY; (2) FW METIS LIMITED; (3)
MITESH R. GOWANI; (4) MR. SHRIPAL MORAKHIA; (5) AHA HOLDINGS PRIVATE LIMITED;
AND (6) SMAAASH ENTERTAINMENT PRIVATE LIMITED

 

Signed and delivered for an on behalf of AHA HOLDINGS PRIVATE LIMITED

 



/s/ SHRIPAL MORAKHIA   Name:   SHRIPAL MORAKHIA   Designation:    Director  



 

49 

 

 

IN WITNESS WHEREOF, the Parties have entered into and executed this
Shareholders’ Agreement as of the day and year first above written.

 

THIS SIGNATURE PAGE FORMS AN INTEGRAL PART OF THE SHAREHOLDERS’ AGREEMENT
EXECUTED AMONG (1) I-AM CAPITAL ACQUISITION COMPANY; (2) FW METIS LIMITED; (3)
MITESH R. GOWANI; (4) MR. SHRIPAL MORAKHIA; (5) AHA HOLDINGS PRIVATE LIMITED;
AND (6) SMAAASH ENTERTAINMENT PRIVATE LIMITED

 

Signed and delivered by MR. SHRIPAL MORAKHIA

 



/s/ SHRIPAL MORAKHIA   Name:   SHRIPAL MORAKHIA  

 

50 

 

 

IN WITNESS WHEREOF, the Parties have entered into and executed this
Shareholders’ Agreement as of the day and year first above written.

 

THIS SIGNATURE PAGE FORMS AN INTEGRAL PART OF THE SHAREHOLDERS’ AGREEMENT
EXECUTED AMONG (1) I-AM CAPITAL ACQUISITION COMPANY; (2) FW METIS LIMITED; (3)
MITESH R. GOWANI; (4) MR. SHRIPAL MORAKHIA; (5) AHA HOLDINGS PRIVATE LIMITED;
AND (6) SMAAASH ENTERTAINMENT PRIVATE LIMITED

 

Signed and delivered for an on behalf of I-AM CAPITAL ACQUISITION COMPANY

 



/s/ F. Jacob Cherian   Name:   F. Jacob Cherian   Designation:    CEO  

 

51 

 

 

IN WITNESS WHEREOF, the Parties have entered into and executed this
Shareholders’ Agreement as of the day and year first above written.

 

THIS SIGNATURE PAGE FORMS AN INTEGRAL PART OF THE SHAREHOLDERS’ AGREEMENT
EXECUTED AMONG (1) I-AM CAPITAL ACQUISITION COMPANY; (2) FW METIS LIMITED; (3)
MITESH R. GOWANI; (4) MR. SHRIPAL MORAKHIA; (5) AHA HOLDINGS PRIVATE LIMITED;
AND (6) SMAAASH ENTERTAINMENT PRIVATE LIMITED

 

Signed and delivered for an on behalf of I-AM CAPITAL ACQUISITION COMPANY

 



/s/ Suhel Kanuga   Name:   Suhel Kanuga   Designation:    CFO  



 

52 

 

 

IN WITNESS WHEREOF, the Parties have entered into and executed this
Shareholders’ Agreement as of the day and year first above written.

 

THIS SIGNATURE PAGE FORMS AN INTEGRAL PART OF THE SHAREHOLDERS’ AGREEMENT
EXECUTED AMONG (1) I-AM CAPITAL ACQUISITION COMPANY; (2) FW METIS LIMITED; (3)
MITESH R. GOWANI; (4) MR. SHRIPAL MORAKHIA; (5) AHA HOLDINGS PRIVATE LIMITED;
AND (6) SMAAASH ENTERTAINMENT PRIVATE LIMITED

 

Signed and delivered for an on behalf of FW METIS LIMITED

 



/s/ Thiromagen Vaitilingon   Name:   Thiromagen Vaitilingon   Designation:
   Director  



 

53 

 

 

IN WITNESS WHEREOF, the Parties have entered into and executed this
Shareholders’ Agreement as of the day and year first above written.

 

THIS SIGNATURE PAGE FORMS AN INTEGRAL PART OF THE SHAREHOLDERS’ AGREEMENT
EXECUTED AMONG (1) I-AM CAPITAL ACQUISITION COMPANY; (2) FW METIS LIMITED; (3)
MITESH R. GOWANI; (4) MR. SHRIPAL MORAKHIA; (5) AHA HOLDINGS PRIVATE LIMITED;
AND (6) SMAAASH ENTERTAINMENT PRIVATE LIMITED

 

Signed and delivered by MR. MITESH R. GOWANI

 



/s/ MITESH R. GOWANI   Name:   MITESH R. GOWANI  

 

54

